

113 HR 3155 IH: United Nations Transparency, Accountability, and Reform Act of 2013
U.S. House of Representatives
2013-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3155IN THE HOUSE OF REPRESENTATIVESSeptember 19, 2013Ms. Ros-Lehtinen introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo promote transparency, accountability, and reform within the United Nations system, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the United Nations Transparency, Accountability, and Reform Act of 2013.(b)Table of contentsThe table of contents is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—FUNDING OF THE UNITED NATIONSSec. 101. Findings.Sec. 102. Apportionment of the United Nations regular budget on a voluntary basis.Sec. 103. Budget justification for United States contributions to the regular budget of the United Nations.Sec. 104. Report on United Nations reform.Title II—TRANSPARENCY AND ACCOUNTABILITY FOR UNITED STATES CONTRIBUTIONS TO THE UNITED NATIONSSec. 201. Findings.Sec. 202. Definitions.Sec. 203. Oversight of United States contributions to the United Nations System.Sec. 204. Transparency for United States contributions.Sec. 205. Integrity for United States contributions.Sec. 206. Refund of monies owed by the United Nations to the United States.Sec. 207. Annual reports on United States contributions to the United Nations.Sec. 208. Report on United Nations procurement practices.Title III—UNITED STATES POLICY AT THE UNITED NATIONSSec. 301. Annual publication.Sec. 302. Annual financial disclosure.Sec. 303. Policy with respect to expansion of the Security Council.Sec. 304. Access to reports and audits.Sec. 305. Waiver of immunity.Sec. 306. Terrorism and the United Nations.Sec. 307. Report on United Nations personnel.Sec. 308. United Nations treaty bodies.Sec. 309. Equality at the United Nations.Sec. 310. Anti-Semitism and the United Nations.Sec. 311. Regional group inclusion of Israel.Sec. 312. United States policy on Taiwan’s participation in United Nations entities.Sec. 313. United States policy on Tier 3 human rights violators.Title IV—STATUS OF PALESTINIAN ENTITIES AT THE UNITED NATIONSSec. 401. Findings.Sec. 402. Statement of policy.Sec. 403. Implementation.Title V—UNITED NATIONS HUMAN RIGHTS COUNCILSec. 501. Findings.Sec. 502. Human rights council membership and funding.Title VI—GOLDSTONE REPORTSec. 601. Findings.Sec. 602. Statement of policy.Sec. 603. Withholding of funds; refund of United States taxpayer dollars.Title VII—DURBAN PROCESSSec. 701. Findings.Sec. 702. Sense of Congress; statement of policy.Sec. 703. Non-participation in the durban process.Sec. 704. Withholding of funds; refund of United States taxpayer dollars.Title VIII—UNRWASec. 801. Findings.Sec. 802. United States contributions to UNRWA.Sec. 803. Sense of Congress.Title IX—INTERNATIONAL ATOMIC ENERGY AGENCYSec. 901. Technical cooperation program.Sec. 902. United States policy at the IAEA.Sec. 903. Sense of Congress regarding the Nuclear Security Action Plan of the IAEA.Title X—PEACEKEEPINGSec. 1001. Reform of United Nations peacekeeping operations.Sec. 1002. Policy relating to reform of United Nations peacekeeping operations.Sec. 1003. Certification.2.DefinitionsIn this Act:(1)EmployeeThe term employee means an individual who is employed in the general services, professional staff, or senior management of the United Nations, including consultants, contractors, and subcontractors.(2)General assemblyThe term General Assembly means the General Assembly of the United Nations.(3)Member stateThe term Member State means a Member State of the United Nations. Such term is synonymous with the term country.(4)SecretaryThe term Secretary means the Secretary of State.(5)Secretary generalThe term Secretary General means the Secretary General of the United Nations.(6)Security councilThe term Security Council means the Security Council of the United Nations.(7)UNThe term UN means the United Nations.(8)United nations entityThe term United Nations Entity means any United Nations agency, commission, conference, council, court, department, forum, fund, institute, office, organization, partnership, program, subsidiary body, tribunal, trust, university or academic body, related organization or subsidiary body, wherever located, that flies the United Nations flag or is authorized to use the United Nations logo, including those United Nations affiliated agencies and bodies identified as recipients of United States contributions under section 1225(b)(3)(E) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364), but not including the International Bank for Reconstruction and Development, the International Centre for Settlement of Investment Disputes, the International Development Association, the International Finance Corporation, the Multilateral Investment Guarantee Agency, and the World Trade Organization.(9)United nations systemThe term United Nations System means the aggregation of all United Nations Entities, as defined in paragraph (8).(10)United states contributionThe term United States Contribution means an assessed or voluntary contribution, whether financial, in-kind, or otherwise, from the United States Federal Government to a United Nations Entity, including contributions passed through other entities for ultimate use by a United Nations Entity. United States Contributions include those contributions identified pursuant to section 1225(b)(3)(E) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364).(11)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committees on Foreign Affairs, Appropriations, and Oversight and Government Reform of the House of Representatives; and(B)the Committees on Foreign Relations, Appropriations, and Homeland Security and Governmental Affairs of the Senate.IFUNDING OF THE UNITED NATIONS101.FindingsCongress makes the following findings:(1)The United States pays billions of dollars into the United Nations system every year (almost $7,700,000,000 in 2010, according to the White House Office of Management and Budget), significantly more than any other nation.(2)Under current rules and contribution levels, it is possible to assemble the two-thirds majority needed for important United Nations budget votes with a group of countries that, taken together, pay less than 1 percent of the total United Nations regular budget.(3)The disconnect between contribution levels and management control creates significant perverse incentives in terms of United Nations spending, transparency, and accountability.(4)The United Nations system suffers from unacceptably high levels of waste, fraud, and abuse, which seriously impair its ability to fulfill the lofty ideals of its founding.(5)Amidst the continuing financial, corruption, and sexual abuse scandals of the past several years, American public disapproval of United Nations has reached all-time highs. A 2013 Gallup poll revealed that 50 percent of Americans believe that the United Nations is doing a poor job, a negative assessment shared by a majority of respondents from both political parties.(6)Significant improvements in United Nations transparency and accountability are necessary for improving public perceptions of American support for United Nations operations.(7)Because of their need to justify future contributions from donors, voluntarily funded organizations have more incentive to be responsive and efficient in their operations than organizations funded by compulsory contributions that are not tied to performance.(8)Catherine Bertini, the former United Nations Under-Secretary General for Management and director of the World Food Program (WFP), has stated that Voluntary funding creates an entirely different atmosphere at WFP than at the UN. At WFP, every staff member knows that we have to be as efficient, accountable, transparent, and results-oriented as possible. If we are not, donor governments can take their funding elsewhere in a very competitive world among UN agencies, NGOs, and bilateral governments..(9)Article XVII of the Charter of the United Nations, which states that [t]he expenses of the Organization shall be borne by the Members as apportioned by the General Assembly, leaves to the discretion of the General Assembly the basis of apportionment, which could be done on the basis of voluntary pledges by Member States.(10)Unlike United States assessed contributions to the United Nations regular budget, which are statutorily capped at 22 percent of the total, there is no cap on voluntary contributions.(11)The United States, which contributes generously to international organizations whose activities it recognizes as credible, worthwhile, and efficient, contributes more than 22 percent of the budget of certain voluntarily funded United Nations Specialized Agencies.(12)John Bolton, Former United States Permanent Representative to the United Nations, has stated that Moving to voluntary funding would end the UN practice of charging member states for the expenses of the UN and its activities. Member states would instead determine for themselves how much to provide to the UN and, importantly, the specific tasks and activities that those contributions would support. The shift toward a voluntary payment system would impose a stronger market incentive for UN programs and activities to meet their goals and justify continued funding..102.Apportionment of the United Nations regular budget on a voluntary basis(a)United States policy(1)In generalIt is the policy of the United States to seek to shift the funding mechanism for the regular budget of the United Nations from an assessed to a voluntary basis.(2)Action at united nationsThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to shift the funding mechanism for the regular budget of the United Nations to a voluntary basis, and to make it a priority to build support for such a transformational change among Member States, particularly key United Nations donors.(b)Certification of predominantly voluntary UN regular budget findingA certification described in this section is a certification by the Secretary of State to the Appropriate Congressional Committees that at least 80 percent of the total regular budget (not including extra-budgetary contributions) of the United Nations is apportioned on a voluntary basis. Each such certification shall be effective for a period of not more than 1 year, and shall be promptly revoked by the Secretary, with notice to the appropriate congressional committees, if the underlying circumstances change so as not to warrant such certification.(c)Withholding of nonvoluntary contributions(1)In generalBeginning 2 years after the effective date of this Act and notwithstanding any other provision of law, no funds may be obligated or expended for a United States assessed contribution to the regular budget of the United Nations in an amount greater than 50 percent of the United States share of assessed contributions for the regular budget of the United Nations unless there is in effect a certification by the Secretary, as described in subsection (b).(2)AllowanceFor a period of 1 year after appropriation, funds appropriated for use as a United States contribution to the regular budget of the United Nations but withheld from obligation and expenditure pursuant to paragraph (1) may be obligated and expended for that purpose upon the certification described in subsection (b). After 1 year, in the absence of such certification, those funds shall revert to the United States Treasury.103.Budget justification for United States contributions to the regular budget of the United Nations(a)Detailed itemizationThe annual congressional budget justification shall include a detailed itemized request in support of the contribution of the United States to the regular budget of the United Nations.(b)Contents of detailed itemizationThe detailed itemization required under subsection (a) shall—(1)contain information relating to the amounts requested in support of each of the various sections and titles of the regular budget of the United Nations; and(2)compare the amounts requested for the current year with the actual or estimated amounts contributed by the United States in previous fiscal years for the same sections and titles.(c)Adjustments and notificationIf the United Nations proposes an adjustment to its regular assessed budget, the Secretary of State shall, at the time such adjustment is presented to the Advisory Committee on Administrative and Budgetary Questions (ACABQ), notify and consult with the appropriate congressional committees.104.Report on United Nations reform(a)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to the appropriate congressional committees a report on United Nations reform.(b)ContentsThe report required under subsection (a) shall describe—(1)progress toward the goal of shifting the funding for the United Nations Regular Budget to a voluntary basis as identified in section 102, and a detailed description of efforts and activities by United States diplomats and officials toward that end;(2)progress toward each of the policy goals identified in the prior sections of this title, and a detailed, goal-specific description of efforts and activities by United States diplomats and officials toward those ends;(3)the status of the implementation of management reforms within the United Nations and its specialized agencies;(4)the number of outputs, reports, or other mandates generated by General Assembly resolutions that have been eliminated;(5)the progress of the General Assembly to modernize and streamline the committee structure and its specific recommendations on oversight and committee outputs, consistent with the March 2005 report of the Secretary General entitled In larger freedom: towards development, security and human rights for all;(6)the status of the review by the General Assembly of all mandates older than 5 years and how resources have been redirected to new challenges, consistent with such March 2005 report of the Secretary General;(7)the continued utility and relevance of the Economic and Financial Committee and the Social, Humanitarian, and Cultural Committee, in light of the duplicative agendas of those committees and the Economic and Social Council; and(8)whether the United Nations or any of its specialized agencies has contracted with any party included on the Lists of Parties Excluded from Federal Procurement and Nonprocurement Programs.IITRANSPARENCY AND ACCOUNTABILITY FOR UNITED STATES CONTRIBUTIONS TO THE UNITED NATIONS201.FindingsCongress makes the following findings:(1)As underscored by continuing revelations of waste, fraud, and abuse, oversight and accountability mechanisms within the United Nations system remain significantly deficient, despite decades of reform attempts, including those initiated by Secretaries General of the United Nations.(2)Notwithstanding the personal intentions of any Secretary General of the United Nations to promote institutional transparency and accountability within the United Nations System, the Secretary General lacks the power to impose far reaching management reforms without the concurrence of the General Assembly.(3)Groupings of Member States whose voting power in the General Assembly significantly outpaces their proportional contributions to the United Nations system have repeatedly and successfully defeated, delayed, and diluted various reform proposals that would have enabled more detailed oversight and scrutiny of United Nations system operations and expenditures.(4)To an unacceptable degree, major donor states, including the United States, lack access to reasonably detailed, reliable information that would allow them to determine how their contributions have been spent by various United Nations system entities, further contributing to the lack of accountability within the United Nations system.202.DefinitionsIn this title:(1)Transparency certificationThe term Transparency Certification means an annual, written affirmation by the head or authorized designee of a United Nations Entity, provided to the Department of State, that the Entity will cooperate with the Department of State and Congress, including by providing the Department of State and Congress with full, complete, and unfettered access to Oversight Information as defined in this title.(2)Oversight informationThe term Oversight Information includes—(A)internally and externally commissioned audits, investigatory reports, program reviews, performance reports, and evaluations;(B)financial statements, records, and billing systems;(C)program budgets and program budget implications, including revised estimates and reports produced by or provided to the Secretary General and the Secretary General’s agents on budget related matters;(D)operational plans, budgets, and budgetary analyses for peacekeeping operations;(E)analyses and reports regarding the scale of assessments;(F)databases and other data systems containing financial or programmatic information;(G)documents or other records alleging or involving improper use of resources, misconduct, mismanagement, or other violations of rules and regulations applicable to the United Nations Entity; and(H)other documentation relevant to the oversight work of Congress with respect to United States contributions to the United Nations system.(3)Accountability certificationThe term Accountability Certification means an annual, written affirmation by the head or authorized designee of a United Nations Entity provided to the Secretary of State that the Entity—(A)provides the public with full, complete, and unfettered access to all relevant documentation relating to operations and activities, including budget and procurement activities;(B)implements and upholds policies and procedures to protect whistleblowers;(C)implements and upholds policies and procedures to require the filing of individual annual financial disclosure forms by each of its employees at the P–5 level and above and to require that such forms be made available to the Office of Internal Oversight Services, to Member States, and to the public;(D)has established an effective ethics office;(E)has established a fully independent, autonomous, and effective internal oversight body;(F)has adopted and implemented, and is in full compliance with, International Public Sector Accounting Standards; and(G)has established a cap on its administrative overhead costs.203.Oversight of United States contributions to the United Nations System(a)PurposeThe purpose of this section is to enhance oversight of United States contributions to the United Nations System and the use of those contributions by United Nations Entities, in an effort to eliminate and deter waste, fraud, and abuse in the use of those contributions, and thereby to contribute to the development of greater transparency, accountability, and internal controls throughout the United Nations System.(b)Implementation(1)In generalThe Department of State shall collect and maintain current records regarding Transparency Certifications and Accountability Certifications by all United Nations Entities that receive United States contributions and submit that information for inclusion in the report required under section 207.(2)NotificationThe Department of State shall keep the appropriate congressional committees fully and promptly informed of how United Nations Entities are spending United States contributions.(3)Referrals(A)In generalThe Secretary of State shall promptly report to the Attorney General and to the appropriate congressional committees when the Secretary of State has reasonable grounds to believe a Federal criminal law has been violated by a United Nations Entity or one of its employees, contractors, or representatives.(B)NotificationThe Secretary of State shall promptly report, when appropriate, to the appropriate congressional committees, and to the Secretary General or to the head of the appropriate United Nations Entity, cases in which the Secretary of State reasonably believes that mismanagement, misfeasance, or malfeasance is likely to have taken place within a United Nations Entity and disciplinary proceedings are likely justified.(4)Confirmation of transparency by united nations entities(A)Prompt notice by department of stateWhenever information or assistance requested from a United Nations Entity by the Department of State pursuant to a Transparency Certification is, in the opinion of the Secretary of State, unreasonably refused or not provided in a timely manner, the Secretary of State shall notify the appropriate congressional committees, the head of that particular United Nations Entity, and the Secretary General of the circumstances in writing, without delay.(B)Notice of complianceIf and when the information or assistance being sought by the Department of State in connection with a notification pursuant to subparagraph (A) is provided to the satisfaction of the Secretary of State, the Secretary of State shall so notify in writing to the appropriate congressional committees and the head of that particular United Nations Entity.(C)NoncomplianceIf the information or assistance being sought by the Department of State in connection with a notification pursuant to subparagraph (A) is not provided within 90 days of that notification, then the United Nations Entity that is the subject of the notification is deemed to be noncompliant with its Transparency Certification.(D)Restoration of complianceAfter the situation has been resolved to the satisfaction of the Secretary of State, the Secretary of State shall promptly provide prompt, written notification of that fact and of the restoration of compliance, along with a description of the basis for the Secretary of State’s decision, to the appropriate congressional committees, the head of that United Nations Entity, the Secretary General, and any office or agency of the Federal Government that has provided that United Nations Entity with any United States contribution during the prior 2 years.(5)Confirmation of accountability by united nations entities(A)Prompt notice by secretary of stateWhenever a United Nations Entity that has provided an Accountability Certification is, in the opinion of the Secretary of State, not in full compliance with any or all of the provisions of that certification, the Secretary of State shall notify the appropriate congressional committees, the head of that particular United Nations Entity, and the Secretary General of the circumstances in writing, without delay.(B)Notice of complianceIf and when the United Nations Entity resumes full compliance with its Accountability Certification following the provision of the notification pursuant to subparagraph (A), the Secretary of State shall so notify in writing the appropriate congressional committees and the head of that United Nations Entity.(C)NoncomplianceIf the United Nations Entity named in the notification in subparagraph (A) does not resume full compliance with its Accountability Certification to the satisfaction of the Secretary of State within 90 days of that notification, then the United Nations Entity that is the subject of the notification is deemed to be noncompliant with its Accountability Certification, and the Secretary of State shall provide prompt, written notification of that fact to the appropriate congressional committees, the head of that United Nations Entity, the Secretary General, and any office or agency of the Federal Government that has provided that United Nations Entity with any United States Contribution during the prior 2 years.(D)Restoration of complianceAfter the situation has been resolved to the satisfaction of the Secretary of State, the Secretary of State shall promptly provide prompt, written notification of that fact and of the restoration of compliance, along with a description of the basis for the Secretary of State’s decision, to the appropriate congressional committees, the head of that United Nations Entity, the Secretary General, and any office or agency of the Federal Government that has provided that United Nations Entity with any United States contribution during the prior 2 years.(6)Reporting(A)ReportingIn the report submitted by the Director of the Office of Management and Budget to Congress pursuant to section 207, the Secretary of State shall submit for inclusion a section that, among other things, includes a list and detailed description of the circumstances surrounding any notification of compliance issued pursuant to paragraph (4)(C) or (5)(C) during the covered timeframe, and whether and when the Secretary has reversed such finding of noncompliance.(B)Prohibited disclosuresNothing in this subsection shall be construed to authorize the public disclosure of information that is—(i)specifically prohibited from disclosure by any other provision of law;(ii)specifically required by Executive order to be protected from disclosure in the interest of national defense or national security or in the conduct of foreign affairs; or(iii)a part of an ongoing criminal investigation.(C)Privacy protectionsThe Secretary of State shall exempt from public disclosure information received from a United Nations Entity that the Secretary of State believes—(i)constitutes a trade secret or privileged and confidential personal financial information;(ii)constitutes confidential personal medical information;(iii)accuses a particular person of a crime;(iv)would, if publicly disclosed, constitute a clearly unwarranted invasion of personal privacy; and(v)would compromise an ongoing law enforcement investigation or judicial trial in the United States.204.Transparency for United States contributions(a)Funding prerequisitesNotwithstanding any other provision of law, no funds made available for use as a United States Contribution to any United Nations Entity may be obligated or expended if—(1)the intended United Nations Entity recipient has not provided to the Secretary of State within the preceding year a Transparency Certification as defined in section 202(1);(2)the intended United Nations Entity recipient is noncompliant with its Transparency Certification as described in section 203(b)(4)(C);(3)the intended United Nations Entity recipient has not provided to the Secretary of State within the preceding year an Accountability Certification as defined in section 202(3); or(4)the intended United Nations Entity is noncompliant with its Accountability Certification as described in section 203(b)(5)(C).(b)Treatment of funds withheld for noncomplianceAt the conclusion of each fiscal year, any funds that had been appropriated for use as a United States Contribution to a United Nations Entity during that fiscal year, but could not be obligated or expended because of the restrictions of subsection (a), shall be returned to the United States Treasury, and are not subject to reprogramming for any other use. Any such funds returned to the Treasury shall not be considered arrears to be repaid to any United Nations Entity.(c)Presidential waiverThe President may waive the limitations of this subsection with respect to a particular United States Contribution to a particular United Nations Entity within a single fiscal year if the President determines that failure to do so would pose an extraordinary threat to the national security of the United States and provides notification and explanation of that determination to the appropriate congressional committees.205.Integrity for United States contributions(a)Limitation(1)No funds made available for use under the heading Contributions to International Organizations may be used for any purpose other than an assessed United States contribution to a United Nations Entity or other international organization.(2)No funds made available for use under the heading International Organizations and Programs may be used for any purpose other than a voluntary United States contribution to a United Nations Entity or other international organization.(3)No funds made available for use under the heading Contributions to International Peacekeeping Activities may be used for any purpose other than a United States contribution to United Nations peacekeeping activities, to the International Criminal Tribunal for the former Yugoslavia, or to the International Criminal Tribunal for Rwanda.(b)Treatment of funds withheld for noncomplianceAt the conclusion of each fiscal year, any funds that had been appropriated for use as a United States contribution to a United Nations Entity during that fiscal year, but could not be obligated or expended because of the restrictions of subsection (a), shall be returned to the United States Treasury, and are not subject to reprogramming for any other use. Any such funds returned to the Treasury shall not be considered arrears to be repaid to any United Nations Entity.206.Refund of monies owed by the United Nations to the United States(a)FindingsCongress makes the following findings:(1)United States taxpayer funds overpaid to United Nations Entities and payable back to the United States sometimes remain in the hands of the United Nations because the United States has not requested the return of those funds.(2)Such funds have been paid into, among other United Nations Entities, the United Nations Tax Equalization Fund (TEF), which was established under the provisions of United Nations General Assembly Resolution 973 (1955), and which is used to reimburse United Nations staff members subject to United States income taxes for the cost of those taxes.(3)In recent years, the TEF has taken in considerably more money than it has paid out, with the United States apparently overpaying into the TEF by $52,200,000 in the 2008–2009 timeframe alone.(4)According to the United Nations Financial Report and Audited Financial Statements released on July 29, 2010, As of 31 December 2009, an amount of $179.0 million was payable to the United States of America pending instructions as to its disposition..(5)That balance was allowed to accrue notwithstanding United Nations Financial Regulation 4.12, which states that any such surpluses shall be credited against the assessed contributions due from that Member State the following year..(6)Allowing the United Nations to regularly overcharge the United States and to retain those overpayments, or to spend them on wholly unrelated activities, is a disservice to American taxpayers and a subversion of the Congressional budget process.(b)Statement of policyIt is the policy of the United States—(1)to annually instruct the United Nations to return to the United States any surplus assessed contributions or other overpayments by the United States to any United Nations Entity; and(2)to use the voice and vote of the United States to press the United Nations to reform its TEF assessment procedures to reduce the repeated discrepancies between TEF income and expenditures.(c)Certification and withholdingFor each and every fiscal year subsequent to the effective date of this Act, until the Secretary of State submits to the appropriate congressional committees a certification that the United Nations has returned to the United States any surplus assessed contributions or other overpayments by the United States to any United Nations Entity, the Secretary of State shall withhold from the regular budget of the United Nations an amount equal to the amount of the funds that the United Nations has yet to return to the United States.207.Annual reports on United States contributions to the United Nations(a)Annual reportNot later than 90 days after the date of the enactment of this Act and annually for two years thereafter, the Director of the Office of Management and Budget shall submit to Congress a report listing all assessed and voluntary contributions of the United States Government for the preceding fiscal year to the United Nations and United Nations affiliated agencies and related bodies.(b)ContentsEach report required under subsection (a) shall set forth, for the fiscal year covered by such report, the following:(1)The total amount of all assessed and voluntary contributions of the United States Government to the United Nations and United Nations affiliated agencies and related bodies.(2)The approximate percentage of United States Government contributions to each United Nations affiliated agency or body in such fiscal year when compared with all contributions to such agency or body from any source in such fiscal year.(3)For each such contribution—(A)the amount of such contribution;(B)a description of such contribution (including whether assessed or voluntary);(C)the department or agency of the United States Government responsible for such contribution;(D)the purpose of such contribution; and(E)the United Nations or United Nations affiliated agency or related body receiving such contribution.208.Report on United Nations procurement practices(a)In generalNot later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary shall submit to the appropriate congressional committees a report on United Nations procurement reform.(b)ContentsThe reports required under subsection (a) shall describe—(1)progress toward the goal of donor countries establishing a threshold number for procurement purposes, of which 50 percent of the procurement for donor programs over $1,000,000,000 shall utilize donor vendors;(2)the status of the amount and percentage of procurement at the United Nations through United States vendors; and(3)the status of examinations and investigations if companies on the Excluded Parties List System are receiving contracts through the United Nations, and the values of such contracts.IIIUNITED STATES POLICY AT THE UNITED NATIONS301.Annual publicationThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to ensure the United Nations publishes annually, including on a publicly searchable internet Web site, a list of all United Nations subsidiary bodies and their functions, budgets, staff, and contributions, both voluntary and assessed, sorted by donor.302.Annual financial disclosureThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to implement a system for the required filing of individual annual financial disclosure forms by each employee of the United Nations and its specialized agencies, programs, and funds at the P–5 level and above, which shall be made available to the Office of Internal Oversight Services, to Member States, and to the public.303.Policy with respect to expansion of the security councilIt is the policy of the United States to use the voice, vote, and influence of the United States at the United Nations to oppose any proposals on expansion of the Security Council if such expansion would—(1)diminish the influence of the United States on the Security Council; or(2)include veto rights for any new members of the Security Council.304.Access to reports and auditsThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to ensure that Member States may, upon request, have access to all reports and audits completed by the Board of External Auditors.305.Waiver of immunityThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to ensure that the Secretary General exercises the right and duty of the Secretary General under section 20 of the Convention on the Privileges and Immunities of the United Nations to waive the immunity of any United Nations official in any case in which such immunity would impede the course of justice. In exercising such waiver, the Secretary General is urged to interpret the interests of the United Nations as favoring the investigation or prosecution of a United Nations official who is credibly under investigation for having committed a serious criminal offense or who is credibly charged with a serious criminal offense.306.Terrorism and the United Nations(a)In generalThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to work toward adoption by the General Assembly of—(1)a definition of terrorism that—(A)builds upon the recommendations of the December 2004 report of the High-Level Panel on Threats, Challenges, and Change;(B)includes as an essential component of such definition any action that is intended to cause death or serious bodily harm to civilians with the purpose of intimidating a population or compelling a government or an international organization to do, or abstain from doing, any act; and(C)does not propose a legal or moral equivalence between an action described in subparagraph (B) and measures taken by a government or international organization in self-defense against an action described in such subparagraph; and(2)a comprehensive convention on terrorism that includes the definition described in paragraph (1).(b)Sense of congressIt is the sense of Congress that—(1)authoritarian regimes often inaccurately label peaceful, pro-freedom, pro-democracy movements as terrorist movements in order to undermine the legitimacy of those movements; and(2)any United Nations definition of terrorism should not be used to undermine a peaceful, pro-freedom, pro-democracy movement against authoritarian rule.307.Report on United Nations personnel(a)In generalNot later than 1 year after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report—(1)concerning the progress of the General Assembly to modernize human resource practices, consistent with the March 2005 report of the Secretary General entitled In larger freedom: towards development, security and human rights for all; and(2)containing the information described in subsection (b).(b)ContentsThe report shall include—(1)a comprehensive evaluation of human resources reforms at the United Nations, including an evaluation of—(A)tenure;(B)performance reviews;(C)the promotion system;(D)a merit-based hiring system and enhanced regulations concerning termination of employment of employees; and(E)the implementation of a code of conduct and ethics training;(2)the implementation of a system of procedures for filing complaints and protective measures for work-place harassment, including sexual harassment;(3)policy recommendations relating to the establishment of a rotation requirement for nonadministrative positions;(4)policy recommendations relating to the establishment of a prohibition preventing personnel and officials assigned to the mission of a member state to the United Nations from transferring to a position within the United Nations Secretariat that is compensated at the P–5 level and above;(5)policy recommendations relating to a reduction in travel allowances and attendant oversight with respect to accommodations and airline flights; and(6)an evaluation of the recommendations of the Secretary General relating to greater flexibility for the Secretary General in staffing decisions to accommodate changing priorities.308.United Nations treaty bodiesThe United States shall withhold from United States contributions to the regular assessed budget of the United Nations for a biennial period amounts that are proportional to the percentage of such budget that are expended with respect to a United Nations human rights treaty monitoring body or committee that was established by—(1)a convention (without any protocols) or an international covenant (without any protocols) to which the United States is not party; or(2)a convention, with a subsequent protocol, if the United States is a party to neither.309.Equality at the United Nations(a)Department of state review and report(1)In generalTo avoid duplicative efforts and funding with respect to Palestinian interests and to ensure balance in the approach to Israeli-Palestinian issues, the Secretary shall, not later than 180 days after the date of the enactment of this Act—(A)complete an audit of the functions of the entities listed in paragraph (2); and(B)submit to the appropriate congressional committees a report containing audit findings and conclusions, and recommendations for the elimination of such duplicative entities and efforts.(2)EntitiesThe entities referred to in paragraph (1)(A) are the following:(A)The United Nations Division for Palestinian Rights.(B)The Committee on the Exercise of the Inalienable Rights of the Palestinian People.(C)The United Nations Special Coordinator for the Middle East Peace Process and Personal Representative to the Palestine Liberation Organization and the Palestinian Authority.(D)The NGO Network on the Question of Palestine.(E)The Special Committee to Investigate Israeli Practices Affecting the Human Rights of the Palestinian People and Other Arabs of the Occupied Territories.(F)Any other entity the Secretary determines results in duplicative efforts or funding or fails to ensure balance in the approach to Israeli-Palestinian issues.(b)Implementation by permanent representative(1)In generalThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to seek the implementation of the recommendations contained in the report required under subsection (a)(1)(B).(2)Withholding of fundsUntil such recommendations have been implemented, the United States shall withhold from United States contributions to the regular assessed budget of the United Nations for a biennial period amounts that are proportional to the percentage of such budget that are expended for such entities.310.Anti-Semitism and the United NationsThe President shall direct the United States permanent representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to make every effort to—(1)ensure the issuance and implementation of a directive by the Secretary General or the Secretariat, as appropriate, that—(A)requires all employees of the United Nations and its specialized agencies to officially and publicly condemn anti-Semitic statements made at any session of the United Nations or its specialized agencies, or at any other session sponsored by the United Nations;(B)requires employees of the United Nations and its specialized agencies, programs, and funds to be subject to punitive action, including immediate dismissal, for making anti-Semitic statements or references;(C)proposes specific recommendations to the General Assembly for the establishment of mechanisms to hold accountable employees and officials of the United Nations and its specialized agencies, programs, and funds, or Member States, that make such anti-Semitic statements or references in any forum of the United Nations or of its specialized agencies;(D)continues to develop and implements education awareness programs about the Holocaust and anti-Semitism throughout the world, as part of an effort to combat intolerance and hatred; and(E)requires the Office of the United Nations High Commissioner for Human Rights (OHCHR) to develop programming and other measures that address anti-Semitism;(2)secure the adoption of a resolution by the General Assembly that establishes the mechanisms described in paragraph (1)(C); and(3)continue working toward further reduction of anti-Semitic language and anti-Israel resolutions in the United Nations and its specialized agencies, programs, and funds.311.Regional group inclusion of IsraelThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to expand the Western European and Others Group (WEOG) in the United Nations in Geneva to include Israel as a permanent member with full rights and privileges.312.United States policy on Taiwan’s participation in United Nations entitiesThe Secretary of State shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to ensure meaningful participation for Taiwan in relevant United Nations Entities in which Taiwan has expressed an interest in participating.313.United States policy on Tier 3 human rights violatorsThe Secretary of State shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to ensure that no representative of a country designated pursuant to section 110 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107) by the Department of State as a Tier 3 country shall preside as Chair or President of any United Nations Entity.IVSTATUS OF PALESTINIAN ENTITIES AT THE UNITED NATIONS401.FindingsCongress makes the following findings:(1)In 1989, the Palestine Liberation Organization (PLO) launched an effort to evade direct negotiations for peace with the State of Israel by instead pursuing Palestinian membership in international organizations, which could imply de facto recognition of a Palestinian state by the United Nations.(2)The Executive Branch, with significant support from Members of Congress, successfully stopped the PLO’s effort by credibly threatening, as noted in a May 1, 1989, statement by then-Secretary of State James A. Baker, that the United States [would] make no further contributions, voluntary or assessed, to any international organization which makes any change in the P.L.O.’s present status as an observer organization..(3)The United States success in this case demonstrates that withholding contributions and placing conditions on their payment can result in real reforms, stop counterproductive developments, and advance United States interests at the United Nations.(4)The Palestinian leadership has recently resumed its effort to evade direct negotiations for peace with the State of Israel by seeking recognition of a Palestinian state from foreign governments and in international forums.(5)Efforts to bypass negotiations and to unilaterally declare a Palestinian state, or to appeal to the United Nations or other international forums or to foreign governments for recognition of a Palestinian state or membership or other upgraded status for the Palestinian observer mission at those forums, would violate the underlying principles of the Oslo Accords, the Road Map, and other relevant Middle East peace process efforts.(6)On December 15, 2010, the House of Representatives passed House Resolution 1765, in which, inter alia, the House of Representatives:(A)reaffirms its strong opposition to any attempt to establish or seek recognition of a Palestinian state outside of an agreement negotiated between Israel and the Palestinians;(B)supports the Administration’s opposition to a unilateral declaration of a Palestinian state; and(C)calls upon the Administration to … lead a diplomatic effort to persuade other nations to oppose a unilateral declaration of a Palestinian state and to oppose recognition of a Palestinian state by other nations, within the United Nations, and in other international forums prior to achievement of a final agreement between Israel and the Palestinians..(7)Ambassador Rosemary DiCarlo, United States Deputy Permanent Representative to the United Nations, stated on July 26, 2011, Let there be no doubt: symbolic actions to isolate Israel at the United Nations in September will not create an independent Palestinian state … The United States will not support unilateral campaigns at the United Nations in September or any other time..(8)On September 16, 2011, the Deputy National Security Advisor for Strategic Communications stated that We would veto actions through the Security Council and oppose action through the Security Council associated with a unilateral declaration of [Palestinian] statehood..402.Statement of policyIt is the policy of the United States to oppose the recognition of a Palestinian state by any United Nations Entity, or any upgrade, including but not limited to full membership or non-member-state observer status, in the status of the Palestinian observer mission at the United Nations, the Palestine Liberation Organization, the Palestinian Authority, or any other Palestinian administrative organization or governing entity, at any United Nations Entity, prior to the achievement of a final peace agreement negotiated between and agreed to by Israel and the Palestinians.403.Implementation(a)In generalThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to advance the policy stated in section 402.(b)Withholding of fundsThe Secretary of State shall withhold United States contributions from any United Nations Entity that recognizes a Palestinian state or upgrades in any way, including full membership or non-member-state observer status, the status of the Palestinian observer mission at the United Nations, the Palestine Liberation Organization, the Palestinian Authority, or any other Palestinian administrative organization or governing entity, at that United Nations Entity, prior to the achievement of complete and final peace agreement negotiated between and agreed to by Israel and the Palestinians. Funds appropriated for use as a United States contribution to the United Nations but withheld from obligation and expenditure pursuant to this section shall immediately revert to the United States Treasury and shall not be considered arrears to be repaid to any United Nations Entity.VUNITED NATIONS HUMAN RIGHTS COUNCIL501.FindingsCongress makes the following findings:(1)Since its establishment in 2006, the United Nations Human Rights Council has failed to meaningfully promote the protection of internationally recognized human rights, and has proven to be even more problematic than the United Nations Human Rights Commission that it was created to replace.(2)The United Nations Human Rights Council suffers from fundamental and severe structural flaws present since its establishment by the United Nations General Assembly, such as the fact that it draws its members from the General Assembly without any substantive membership criteria, with the perverse result that a number of the world’s worst human rights abusers are members of the council.(3)For example, many members of the United Nations Human Rights Council are rated Not Free or only Partly Free by Freedom House. Only a minority of members were rated Free.(4)The structure and composition of the United Nations Human Rights Council have made it subject to gross political manipulation, with the result that, during its almost seven years of operation, the Council has passed over 46 resolutions censuring the democratic, Jewish State of Israel, as compared to only a handful censuring the dictatorships in Burma, North Korea, and Syria, just one addressing the severe, ongoing human rights abuses in Libya, Iran, and Belarus, and none addressing the severe, ongoing human rights abuses in China, Cuba, Russia, Zimbabwe, Venezuela, and elsewhere.(5)The United Nations Human Rights Council’s agenda contains a permanent item for criticism of the democratic, Jewish State of Israel, but no permanent items criticizing any other state.(6)The United Nations Human Rights Council has established, or preserved the existence of, a number of Special Procedures mechanisms to address country-specific situations or thematic issues. These mechanisms include a number of special rapporteurs whose expenses and staff support are paid for by contributions to the United Nations.(7)The United Nations Human Rights Council has also established an Advisory Committee whose expenses and staff support are paid for by contributions to the United Nations.(8)Some of these special rapporteurs and members of the Advisory Committee have displayed consistent bias against the United States, Israel, and the Jewish people, while providing support to human rights abusers.(9)Richard Falk, the United Nations Special Rapporteur on the situation of human rights in Palestinian territories occupied since 1967, has compared Israel’s treatment of the Palestinians to the Holocaust, questioned the veracity of the events of September 11, 2001, and posted a cartoon on his blog depicting Americans and Jews as bloodthirsty dogs.(10)Jean Ziegler, a member of the United Nations Human Rights Council Advisory Committee and former United Nations Special Rapporteur on the Right to Food, has accused former President George W. Bush and former Israeli Prime Minister Ariel Sharon of committing state terrorism, has called for an investigation of Israel by the International Criminal Court for war crimes following Israel’s war against Hezbollah in 2006, has visited Cuba and praised the Cuban regime’s provision of food to the Cuban people, and has stated that Zimbabwean dictator Robert Mugabe has history and morality with him. Ziegler was also involved in the establishment of the Al-Gaddafi International Prize for Human Rights, a prize established by, funded by, and named after Libyan dictator Muammar al-Gaddafi, and awarded in the past to Fidel Castro, Hugo Chavez, Louis Farrakhan, and Roger Garaudy, who has denied the Holocaust, questioned the veracity of the events of September 11, 2001, and supported Iranian leader Mahmoud Ah­ma­dine­jad’s call for Israel to be wiped off the map.(11)Miguel D’Escoto Brockmann, a member of the United Nations Human Rights Council Advisory Committee who has previously served as President of the United Nations General Assembly and as foreign minister for the Sandinista regime in Nicaragua, has implicitly accused the United States of terrorism, has called former President Ronald Reagan a butcher, has called for a international boycott of Israel, has stated that the Palestinians were being crucified by Israel, has called Israel’s defensive Operation Cast Lead in the Gaza Strip a monstrosity and genocide, has urged the United Nations to use the term apartheid in discussing Israeli treatment of Palestinians, has embraced Iranian leader Mahmoud Ahmadinejad after Ahmadinejad delivered an anti-American, anti-Israel address to the United Nations General Assembly, has stated that charges of genocide against Sudanese dictator Omar Hassan al Bashir are racist, and has declared Fidel Castro World Hero of Solidarity, stating that Castro embod[ied] virtues and values worth emulation by all of us.(12)Halima Warzazi, a member of the United Nations Human Rights Council Advisory Committee, has compared Israel to Nazi Germany, and used her previous membership in a United Nations apparatus to shield Saddam Hussein from censure for gassing Iraqi Kurds in Halabja.(13)The ongoing five-year review of the United Nations Human Rights Council concluded on June 17, 2011, and failed to make any significant reforms to its fundamental and severe structural flaws, including its absence of substantive membership criteria, or to remove the permanent agenda item on Israel.(14)On June 17, 2011, John F. Sammis, United States Deputy Representative to the Economic and Social Council, stated that The Geneva process [of the five-year review] failed to yield even minimally positive results, forcing us to dissociate from the outcome … the final resolution [for the five-year review] also fails to address the core problems that still plague the Human Rights Council … The United States has therefore voted no on the resolution … the Council’s effectiveness and legitimacy will always be compromised so long as one country in all the world is unfairly and uniquely singled out while others, including chronic human rights abusers, escape scrutiny … The resolution before us today does nothing to address the Council’s failures nor move it any closer to the founding values of the UN Charter and the Universal Declaration of Human Rights..(15)United States membership in the Human Rights Council has not led to reform of its fundamental flaws diminished the Council’s virulently anti-Israel behavior. The Council has passed twenty-seven resolutions criticizing Israel since the United States joined in 2009.502.Human rights council membership and funding(a)In generalFor each and every fiscal year subsequent to the effective date of this Act, until the Secretary of State submits to Congress a certification that the requirements described in subsection (b) have been satisfied—(1)the Secretary of State shall withhold from a United States contribution each fiscal year to a regular budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines would be allocated by the United Nations to support the United Nations Human Rights Council;(2)the Secretary of State shall not make a voluntary contribution to the United Nations Human Rights Council; and(3)the United States shall not run for a seat on the United Nations Human Rights Council.(b)CertificationThe annual certification referred to in subsection (a) is a certification made by the Secretary to Congress that—(1)the United Nations Human Rights Council’s mandate from the United Nations General Assembly explicitly and effectively prohibits candidacy for Human Rights Council membership of a United Nations Member State—(A)subject to sanctions by the Security Council; and(B)under a Security Council-mandated investigation for human rights abuses;(2)the United Nations Human Rights Council does not include a United Nations Member State—(A)subject to sanctions by the Security Council;(B)under a Security Council-mandated investigation for human rights abuses;(C)which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism; or(D)which the President has designated as a country of particular concern for religious freedom under section 402(b) of the International Religious Freedom Act of 1998; and(3)the United Nations Human Rights Council’s agenda or programme of work does not include a permanent item with regard to the State of Israel.(c)Special proceduresThe Secretary of State shall withhold from a United States contribution each year to a regular budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines would be allocated by the United Nations to support the United Nations Special Rapporteur on the situation of human rights in Palestinian territories occupied since 1967, and any other United Nations Human Rights Council Special Procedures used to display bias against the United States or the State of Israel or to provide support for the government of any United Nations Member State—(1)subject to sanctions by the Security Council;(2)under a Security Council-mandated investigation for human rights abuses;(3)which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism; or(4)which the President has designated as a country of particular concern for religious freedom under section 402(b) of the International Religious Freedom Act of 1998.(d)Reversion of fundsFunds appropriated for use as a United States contribution to the United Nations but withheld from obligation and expenditure pursuant to this section shall immediately revert to the United States Treasury and shall not be considered arrears to be repaid to any United Nations Entity.VIGOLDSTONE REPORT601.FindingsCongress finds the following:(1)On January 12, 2009, the United Nations Human Rights Council passed Resolution A/HRC/S–9/L.1, which authorized a fact-finding mission regarding Israel’s conduct of Operation Cast Lead against violent militants in the Gaza Strip between December 27, 2008, and January 18, 2009.(2)The resolution pre-judged the outcome of its investigation by one-sidedly mandating the fact-finding mission to investigate all violations of international human rights law and International Humanitarian Law by … Israel, against the Palestinian people … particularly in the occupied Gaza Strip, due to the current aggression.(3)The mandate of the fact-finding mission makes no mention of the relentless rocket and mortar attacks, which numbered in the thousands and spanned a period of eight years, by Hamas and other violent militant groups in Gaza against civilian targets in Israel, that necessitated Israel’s defensive measures.(4)The fact-finding mission included a member who, before joining the mission, had already declared Israel guilty of committing atrocities in Operation Cast Lead by signing a public letter on January 11, 2009, published in the Sunday Times, that called Israel’s actions war crimes.(5)The mission’s flawed and biased mandate gave serious concern to many United Nations Human Rights Council Member States which refused to support it, including Bosnia and Herzegovina, Cameroon, Canada, France, Germany, Italy, Japan, the Netherlands, the Republic of Korea, Slovakia, Slovenia, Switzerland, Ukraine, and the United Kingdom of Great Britain and Northern Ireland.(6)The mission’s flawed and biased mandate was never broadened or revised by any plenary meeting of the United Nations Human Rights Council, and troubled many distinguished individuals who refused invitations to head the mission.(7)On September 15, 2009, the United Nations Fact Finding Mission on the Gaza Conflict released its report, which is commonly referred to as the Goldstone Report.(8)The Goldstone Report repeatedly made sweeping and unsubstantiated determinations that the Israeli military had deliberately attacked civilians during Operation Cast Lead.(9)The authors of the Goldstone Report admit that we did not deal with the issues … regarding the problems of conducting military operations in civilian areas and second-guessing decisions made by soldiers and their commanding officers in the fog of war..(10)In the October 16, 2009, edition of the Jewish Daily Forward, Richard Goldstone, the head of the United Nations Fact Finding Mission on the Gaza Conflict, is quoted as saying, with respect to the mission’s evidence-collection methods, If this was a court of law, there would have been nothing proven.(11)The Goldstone Report, in effect, denied the State of Israel the right to self-defense, and never noted the fact that Israel had the right to defend its citizens from the repeated violent attacks committed against civilian targets in southern Israel by Hamas and other Foreign Terrorist Organizations operating from Gaza.(12)The Goldstone Report largely ignored the culpability of the Government of Iran and the Government of Syria, both of whom sponsor Hamas and other Foreign Terrorist Organizations.(13)The Goldstone Report usually considered public statements made by Israeli officials not to be credible, while frequently giving uncritical credence to statements taken from what it called the Gaza authorities, i.e., the Gaza leadership of Hamas.(14)Notwithstanding a great body of evidence that Hamas and other violent Islamist groups committed war crimes by using civilians and civilian institutions, such as mosques, schools, and hospitals, as shields, the Goldstone Report repeatedly down­played or cast doubt upon that claim.(15)In one notable instance, the Goldstone Report stated that it did not consider the admission of a Hamas official that Hamas often created a human shield of women, children, the elderly and the mujahideen, against [the Israeli military] specifically to constitute evidence that Hamas forced Palestinian civilians to shield military objectives against attack.(16)Hamas was able to significantly shape the findings of the investigation mission’s Goldstone Report by selecting and prescreening some of the witnesses and intimidating others, as the Goldstone Report acknowledges when it notes that those interviewed in Gaza appeared reluctant to speak about the presence of or conduct of hostilities by the Palestinian armed groups … from a fear of reprisals.(17)Even though Israel is a vibrant democracy with a vigorous and free press, the Goldstone Report erroneously asserts that actions of the Israeli government … have contributed significantly to a political climate in which dissent with the government and its actions … is not tolerated.(18)The Goldstone Report recommended that the United Nations Human Rights Council endorse its recommendations, implement them, review their implementation, and refer the report to the United Nations Security Council, the Prosecutor of the International Criminal Court, and the United Nations General Assembly for further action.(19)The Goldstone Report recommended that the United Nations Security Council—(A)require the Government of Israel to launch further investigations of its conduct during Operation Cast Lead and report back to the Security Council within 6 months;(B)simultaneously appoint an independent committee of experts to monitor and report on any domestic legal or other proceedings undertaken by the Government of Israel within that 6-month period; and(C)refer the case to the Prosecutor of the International Criminal Court after that 6-month period.(20)The Goldstone Report recommended that the United Nations General Assembly consider further action on the report and establish an escrow fund, to be funded entirely by the State of Israel, to pay adequate compensation to Palestinians who have suffered loss and damage during Operation Cast Lead.(21)The Goldstone Report ignored the issue of compensation to Israelis who have been killed or wounded, or suffered other loss and damage, as a result of years of past and continuing rocket and mortar attacks by Hamas and other violent militant groups in Gaza against civilian targets in southern Israel.(22)The Goldstone Report recommended that States Parties to the Geneva Conventions of 1949 start criminal investigations [of Operation Cast Lead] in national courts, using universal jurisdiction and that following investigation, alleged perpetrators should be arrested and prosecuted.(23)The concept of universal jurisdiction has frequently been used in attempts to detain, charge, and prosecute Israeli and United States officials and former officials in connection with unfounded allegations of war crimes and has often unfairly impeded the travel of those individuals.(24)On September 20, 2009, United Nations High Commissioner for Human Rights Navanethem Pillay wrote, I lend my full support to Justice Goldstone’s report and its recommendations.(25)The State of Israel, like many other free democracies, has an independent judicial system with a robust investigatory capacity and has already launched numerous investigations, many of which remain ongoing, of Operation Cast Lead and individual incidents therein.(26)Several nations have indicated that they intend to further pursue consideration of the Goldstone Report and implementation of its recommendations by the United Nations Security Council, the United Nations General Assembly, the United Nations Human Rights Council, and other multilateral fora.(27)On September 30, 2009, Secretary of State Hillary Clinton described the underlying mandate for the Goldstone Report as one-sided.(28)On September 17, 2009, Ambassador Susan Rice, United States Permanent Representative to the United Nations, expressed the United States very serious concern with the mandate underlying the Goldstone Report and noted that the United States views the mandate as unbalanced, one-sided and basically unacceptable.(29)Israeli President Shimon Peres has called the Goldstone Report a blood libel.(30)The Goldstone Report reflects the longstanding, historic bias at the United Nations against the democratic, Jewish State of Israel.(31)The Goldstone Report is being exploited by Israel’s enemies to excuse the actions of violent militant groups and their state sponsors, and to justify isolation of and punitive measures against the democratic, Jewish State of Israel.(32)On November 3, 2009, the House of Representatives overwhelmingly adopted House Resolution 867, which stated that the House of Representatives:(A)considers the [Goldstone Report] to be irredeemably biased and unworthy of further consideration or legitimacy;(B)supports the Administration’s efforts to combat anti-Israel bias at the United Nations, its characterization of the [Goldstone Report] as unbalanced, one-sided and basically unacceptable, and its opposition to the resolution on the report;(C)calls on the President and the Secretary of State to continue to strongly and unequivocally oppose any endorsement of the [Goldstone Report] in multilateral fora, including through leading opposition to any United Nations General Assembly resolution and through vetoing, if necessary, any United Nations Security Council resolution that endorses the contents of this report, seeks to act upon the recommendations contained in this report, or calls on any other international body to take further action regarding this report;(D)calls on the President and the Secretary of State to strongly and unequivocally oppose any further consideration of the Report of the United Nations Fact Finding Mission on the Gaza Conflict and any other measures stemming from this report in multilateral fora; and(E)reaffirms its support for the democratic, Jewish State of Israel, for Israel’s security and right to self-defense, and, specifically, for Israel’s right to defend its citizens from violent militant groups and their state sponsors.(33)On October 16, 2009, the United Nations Human Rights Council voted 25–6 (with 11 Member States abstaining and 5 not voting, and with the United States voting against) to adopt resolution A–HRC–S–12–1, which endorsed the Goldstone Report and condemned Israel, without mentioning Hamas, other such violent militant groups, or their state sponsors. The United States voted against the resolution.(34)On November 5, 2009, the United Nations General Assembly voted 114–18 (with 44 Member States abstaining, and with the United States voting against) to adopt resolution A/RES/64/10, which, among other things:(A)endorsed the United Nations Human Rights Council’s resolution A–HRC–S–12–1, which endorsed the Goldstone Report and condemned Israel, without mentioning Hamas, other such violent militant groups, or their state sponsors;(B)requested that the Secretary General of the United Nations transmit the Goldstone Report to the United Nations Security Council;(C)expressed its appreciation to the United Nations Fact-Finding Mission on the Gaza Conflict for its comprehensive report;(D)expressed grave concern regarding reports regarding serious human rights violations during Operation Cast Lead, including the findings in the Goldstone Report; and(E)recommended that the Government of Switzerland, in its capacity as depositary of the Geneva Convention relative to the Protection of Civilian Persons in Time of War, undertake as soon as possible the steps necessary to reconvene a Conference of High Contracting Parties to the Fourth Geneva Convention on measures to enforce the Convention in the West Bank, the Gaza Strip, and East Jerusalem.(35)On February 26, 2010, the United Nations General Assembly voted 98–7 (with 31 Member States abstaining, and with the United States voting against) to adopt resolution A/RES/64/254, which built on the determinations of A/RES/64/10.(36)On March 24, 2010, the United Nations Human Rights Council voted 29–6 (with 11 Member States abstaining and one not voting, and with the United States voting against) to adopt resolution A/HRC/13/L.30, which, among other things—(A)called upon all concerned parties, including United Nations bodies, to ensure their implementation of the recommendations contained in the [Goldstone Report];(B)requested that the United Nations High Commissioner for Human Rights submit a progress report on the implementation of the present resolution to the [Human Rights] Council at its fourteenth session in May and June 2010; and(C)decided to follow up on the implementation of the present resolution at [the] fifteenth session of the Human Rights Council in September 2010.(37)On March 25, 2011, the United Nations Human Rights Council voted 27–3 (with 16 Member States abstaining, and with the United States voting against) to adopt resolution A/HRC/16/L.31, which, among other things—(A)called upon all concerned parties, including United Nations bodies, to ensure the full and immediate implementation of the recommendations contained in the [Goldstone Report];(B)recommended that the United Nations General Assembly again consider the Goldstone Report at its sixty-sixth session, and urged the General Assembly to submit the report to the United Nations Security Council for its consideration and appropriate action, including referral to the prosecutor of the International Criminal Court;(C)requested that the United Nations High Commissioner for Human Rights submit a progress report on the implementation of the present resolution to the Human Rights Council at its eighteenth session of September 2011; and(D)decided to follow up on the implementation of the present resolution at [the] nineteenth session [of the Human Rights Council] of March 2012.(38)On April 1, 2011, Richard Goldstone, the head of the United Nations Fact Finding Mission on the Gaza Conflict that authored the Goldstone Report, wrote an op-ed in the Washington Post that renounced the Goldstone Report’s claim that the Israeli military deliberately attacked civilians during Operation Cast Lead. Goldstone wrote that the Israeli military’s investigations with respect to incidents in Operation Cast Lead indicate that civilians were not intentionally targeted as a matter of policy.(39)Efforts to delegitimize the democratic State of Israel and deny it the right to defend its citizens and its existence can be used to delegitimize other democracies and deny them the same right.602.Statement of policyIt is the policy of the United States to—(1)consider the Goldstone Report irredeemably biased and unworthy of further consideration or legitimacy;(2)strongly and unequivocally oppose any consideration, legitimization, or endorsement of the Goldstone Report, or any other measures stemming from this report, in multilateral fora;(3)lead a high-level diplomatic campaign in support of the revocation and repudiation, by the United Nations General Assembly, of the Goldstone Report and any United Nations resolutions stemming from the report, including—(A)United Nations General Assembly resolutions A/RES/64/10 and A/RES/64/254; and(B)United Nations Human Rights Council resolutions A–HRC–S–12–1, A/HRC/13/L.30, and A/HRC/16/L.31; and(4)lead a high-level diplomatic effort to encourage other responsible countries not to endorse, support, or legitimize the Goldstone Report or any other measures stemming from the report.603.Withholding of funds; refund of United States taxpayer dollars(a)Withholding of fundsThe Secretary of State shall withhold from the United States contribution to the regular budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines would be or has been expended by the United Nations for any part of the Goldstone Report or its preparatory or follow-on activities.(b)Refund of united states taxpayer dollarsFunds appropriated for use as a United States contribution to the regular budget of the United Nations but withheld from obligation and expenditure pursuant to subsection (a) shall immediately revert to the United States Treasury and shall not be considered arrears to be repaid to any United Nations Entity.VIIDURBAN PROCESS701.FindingsCongress makes the following findings:(1)The United States is opposed to racism, racial discrimination, xenophobia, and related intolerance, and has long been a party to the Convention on the Elimination of Racial Discrimination.(2)Expensive and politically skewed international conferences can disserve and undermine the worthy goals that they are ostensibly convened to support.(3)The goals of the 2001 United Nations World Conference Against Racism—held in Durban, South Africa, and commonly referred to as Durban I—were undermined by hateful, anti-Jewish rhetoric, and anti-Israel political agendas, prompting both Israel and the United States to withdraw their delegations from the Conference.(4)The official government declaration adopted by Durban I, the Durban Declaration and Program of Action, focused on the plight of the Palestinian people under foreign occupation, and thereby singled out one regional conflict for discussion and implicitly launched a false accusation against Israel of intolerance towards the Palestinians.(5)On September 3, 2001, Secretary of State Colin Powell explained the withdrawal of the United States delegation from Durban I by stating that you do not combat racism by conferences that produce declarations containing hateful language, some of which is a throwback to the days of Zionism equals racism; or supports the idea that we have made too much of the Holocaust; or suggests that apartheid exists in Israel; or that singles out only one country in the world—Israel—for censure and abuse.(6)The late United States Representative Tom Lantos, who participated as a member of the United States delegation to the Durban Conference, supported that delegation’s withdrawal and wrote in 2002 that the conference provided the world with a glimpse into the abyss of international hate, discrimination and, indeed, racism.(7)On December 19, 2006, the United Nations General Assembly approved a resolution initiating preparations for a Durban Review Conference (commonly referred to as Durban II), which was held between April 20 and 24, 2009, in Geneva, Switzerland.(8)The chair of the preparatory committee for Durban II was Libya, and the co-chairs included Iran and Cuba.(9)Throughout the preparatory process for Durban II, member states of the Organization of the Islamic Conference urged that the conference again focus criticism on Israel and single out the Israeli-Palestinian conflict for discussion, and also urged that the conference advocate global speech codes that would impose restrictions contrary to fundamental freedoms recognized in the provisions of the Universal Declaration of Human Rights.(10)In testimony before the House of Representatives on April 2, 2008, then-Assistant Secretary of State for International Organizations Kristen Silverberg stated that the United States had decided against participating in preparatory activities for Durban II because [there is] absolutely no case to be made for participating in something that is going to be a repeat of Durban I. We don’t have any confidence that this will be any better than Durban I.(11)On September 23, 2008, the House of Representatives passed House Resolution 1361, which, among other things, called on the President to urge other heads of state to condition participation in the 2009 [Durban II] Conference on concrete action by the United Nations and United Nations Member States to ensure that it is not a forum to demonize any group, or incite anti-Semitism, hatred, or violence against members of any group or to call into question the existence of any state and urged all United Nations Member States not to support a 2009 Durban Review Conference process that fails to adhere to established human rights standards and to reject an agenda that incites hatred against any group in the guise of criticism of a particular government or that seeks to forge a global blasphemy code.(12)The present United Nations High Commissioner for Human Rights, Dr. Navanethem Pillay, who served as Secretary General of Durban II, has repeatedly sought to downplay the level of hateful, anti-Jewish rhetoric and anti-Israel political agendas present at Durban I, describing it as merely the virulent anti-Semitic behavior of a few non-governmental organizations on the sidelines and praising the biased 2001 Durban Declaration and Programme of Action as [t]he legacy of this Conference, has repeatedly sought to downplay the level of hateful, anti-Jewish rhetoric and anti-Israel political agendas present at Durban II and its preparatory activities, and has repeatedly praised and urged the full implementation of the Durban Declaration and Programme of Action.(13)High Commissioner Pillay has repeatedly and publicly criticized nations, including the United States, which announced that they would not participate in Durban II, but has almost never publicly criticized governments who succeeded in using the conference and its preparatory activities to single out Israel for criticism and to attempt to restrict fundamental freedoms.(14)A United Nations press release on September 8, 2008, regarding an address by High Commissioner Pillay, disturbingly dismissed objections raised by non-governmental organizations to Durban II as ferocious, and often distorted, criticism by certain lobby groups focused on single issues.(15)During February of 2009, the United States actively participated in intergovernmental consultations on Durban II’s draft outcome document and engaged in high-level diplomatic efforts to dramatically reverse the path of Durban II by directing it towards meaningful efforts to combat intolerance and bigotry and directing it away from efforts to undermine the cause of fighting discrimination through singling out Israel for implicit criticism and calling for restrictions on fundamental freedoms.(16)On February 27, 2009, a State Department spokesman stated that, despite United States efforts to redirect the path of Durban II, the document being negotiated has gone from bad to worse, and the current text of the draft outcome document is not salvageable … A conference based on this text would be a missed opportunity to speak clearly about the persistent problem of racism and therefore, the United States would not participate in further consultations and negotiations regarding the draft outcome document, and would not participate in Durban II itself unless the draft outcome document was radically shortened and revised to eliminate objectionable material.(17)On April 17, 2009, the third and final session of the preparatory committee for Durban II proposed a final draft outcome document that contained a number of provisions advocating restrictions on freedom of expression, and that also implicitly singled out and criticized Israel for racism by reaffirming, in its very first paragraph, the 2001 Durban Declaration and Programme of Action.(18)On April 18, 2009, a State Department spokesman announced that the United States will not join the [Durban II] conference, noting that The current document … still contains language that reaffirms in toto the Durban Declaration and Programme of Action (DDPA) from 2001, which the United States has long said it is unable to support … The United States also has serious concerns with relatively new additions to the text regarding incitement, that run counter to the U.S. commitment to unfettered free speech..(19)On April 19, 2009, the President stated at a press conference that I would love to be involved in a useful conference that addressed continuing issues of racism and discrimination around the globe … we expressed in the run-up to this conference our concerns that if you incorporated—if you adopted all the language from 2001, that’s just not something we could sign up for … our participation would have involved putting our imprimatur on something that we just don’t believe … Hopefully . . . we can partner with other countries on to actually reduce discrimination around the globe. But this wasn’t an opportunity to do it..(20)Canada, Israel, Italy, Germany, the Netherlands, Poland, Australia, and New Zealand also did not participate in Durban II, and the Czech Republic walked out of the Conference during its proceedings, never to return.(21)Libya was the chair of the Main Committee of Durban II, and vice presidents of Durban II included Libya, Iran, and Cuba.(22)Speaking at Durban II on April 20, 2009, Iranian leader Mahmoud Ahmadinejad called the democratic State of Israel totally racist and the most cruel and repressive racist regime, and called for Israel’s destruction, stating that Efforts must be made to put an end to the abuse by Zionists … Governments must be encouraged and supported in their fights aimed at eradicating this barbaric racism.(23)In his speech at Durban II, Ahmadinejad also propagated anti-Semitic conspiracy theories, saying that Those who control huge economic resources and interests in the world … mobilize all the resources, including their economic and political influence and world media, to render support in vain to the Zionist regime.(24)Disgusted by Ahmadinejad’s biased and incendiary statements, delegates from about two dozen nations walked out of the assembly hall in protest, but most delegations remained, and a large number of delegations and observers repeatedly applauded Ahmadinejad’s remarks.(25)On April 21, 2009, governments participating in Durban II adopted by consensus an outcome document that contained a number of provisions advocating restrictions on freedom of expression, and that also implicitly singled out and criticized Israel for racism by reaffirming, in its very first paragraph, the 2001 Durban Declaration and Program of Action.(26)Throughout Durban II, many speakers singled out Israel for criticism or called for restrictions on fundamental freedoms, including representatives of Iran, Libya, Cuba, Sudan, Syria, Venezuela, Vietnam, Saudi Arabia, Pakistan, Indonesia, Qatar, Algeria, the United Arab Emirates, Kuwait, Egypt, Lebanon, Yemen, Bahrain, Tunisia, Bangladesh, Switzerland, the Organization of the Islamic Conference, the Arab League, the Palestine Liberation Organization, and a number of other organizations and countries.(27)During Durban II, several speakers who sought to draw attention to genuine instances of racism, racial discrimination, xenophobia, related intolerance, and human rights violations by the governments of Iran, Libya, and China were repeatedly interrupted by the delegations from those governments and instructed by the conference’s chair to not refer specifically to those governments.(28)On December 18, 2009, the United Nations General Assembly approved Resolution A/RES/64/148, which urged the full and effective implementation of the Durban Declaration and Programme of Action and called for a one-day plenary event to commemorate the ten-year anniversary [of Durban I] during the high-level segment of the General Assembly to be devoted to racism, racial discrimination, xenophobia, and related intolerance during its sixty-fifth session, in 2011. The United States, joined by 12 other nations, voted against this resolution.(29)On December 24, 2010, the United Nations General Assembly adopted Resolution A/RES/65/240, authorizing the holding of a one-day high-level meeting of the General Assembly to commemorate the tenth anniversary of the adoption of the Durban Declaration and Programme of Action, at the level of Heads of State and Government, on the second day of the general debate of the sixty-sixth session in September of 2011. The resolution also states that the meeting (commonly referred to as Durban III) will adopt a political declaration aimed at mobilizing political will at the national, regional, and international levels for the full and effective implementation of the Durban Declaration and Programme of Action and its follow-up processes.. The resolution also requests that the United Nations Secretary General establish a programme of outreach, with the involvement of Member States and United Nations funds and programmes as well as civil society, including non-governmental organizations, to appropriately commemorate the tenth anniversary of the adoption of the Durban Declaration and Programme of Action. The resolution also requests that the Office of the United Nations High Commissioner for Human Rights and the Department of Public Information of the Secretariat … launch a public information campaign for the commemoration of the tenth anniversary of the adoption of the Durban Declaration and Programme of Action. The United States, joined by 21 other nations, voted against this resolution.(30)The Government of Canada announced that it would not participate in the Durban III meeting. Canadian Minister of Citizenship, Immigration, and Multiculturalism Jason Kenney stated that Our government has lost faith in the entire tainted Durban process. Canada will not participate in this charade any longer. We will not lend our country’s good name to a commemoration of what has widely been characterized as a hatefest … Canada is clearly committed to the fight against racism, but the Durban process commemorates an agenda that actually promotes racism rather than combats it..(31)The Government of Israel announced that it would not participate in the Durban III meeting, stating that Israel is part of the international struggle against racism. The Jewish people was itself a victim of racism throughout history. Israel regrets that a resolution on an important subject—elimination of racism—has been diverted and politicized by the automatic majority at the UN, by linking it to the Durban Declaration and Programme of Action (2001) that many states would prefer to forget. The Durban Conference of 2001, with its antisemitic undertones and displays of hatred for Israel and the Jewish World, left us with scars that will not heal quickly … Under the present circumstances, as long as the [Durban III] meeting is defined as part of the infamous Durban process, Israel will not participate ….(32)On June 2, 2011, the United States publicly announced that it would not participate in the Durban III meeting. The Department of State’s deputy spokesman stated that the Durban process includes displays of intolerance and anti-Semitism, and we don’t want to see that commemorated. In our conversations about this commemoration, we’ve not seen the kind of progress that we think is indicative. We remain unconvinced that the conference is moving in a new direction..(33)The Governments of Australia, Austria, Bulgaria, the Czech Republic, France, Germany, Italy, Latvia, the Netherlands, New Zealand, Poland, and the United Kingdom also did not participate in the Durban III meeting.(34)On September 22, 2011, at the Durban III meeting, the United Nations General Assembly adopted Resolution A/RES/66/3, a political declaration which [r]eaffirm[ed] that the Durban Declaration and Programme of Action … and the outcome document of [Durban II] … are a comprehensive United Nations framework and solid foundation for combating racism, racial discrimination, xenophobia, and related intolerance, [r]ecall[ed] that the aim of [Durban III] is to mobilize political will at the national, regional and international levels and reaffirm our political commitment to the full and effective implementation of the Durban Declaration and Programme of Action and the outcome document of [Durban II], and their follow-up processes, at all these levels, and welcome[d] the continued engagement of the United Nations High Commissioner for Human Rights to incorporate the implementation of the Durban Declaration and Programme of Action into the United Nations system.(35)On September 22, 2011, the White House Press Secretary stated that Since its inception … the Durban process has included ugly displays of intolerance and anti-Semitism … Last December, the United States voted against the resolution establishing [Durban III] because we did not want to see the hateful and anti-Semitic displays of the 2001 Durban Conference commemorated. Over the last few months, we did not participate in negotiations on [Durban III’s] Political Declaration document and, like many other countries, we were not present when the Declaration was adopted. We are also deeply disappointed that the rules established for credentialing non-governmental organizations to participate were used by some delegations to silence voices critical of the Durban process..(36)Durban I, Durban II, Durban III, and their preparatory and follow-on activities, have made little or no demonstrable contribution to combating racism, racial discrimination, xenophobia, and related intolerance.(37)To date, several million dollars from the United Nations regular budget has been expended on Durban I, Durban II, Durban III, and their preparatory and follow-on activities.(38)The United States is the largest contributor to the United Nations system, and is assessed for a full 22 percent of the United Nations regular budget, which is funded by assessed contributions from Member States.(39)Funding for Durban I, Durban II, Durban III, and their preparatory and follow-on activities through the United Nations regular budget has resulted in United States taxpayer dollars being used for those purposes.(40)Congress, through its adoption of the Consolidated Appropriations Act, 2008 (Public Law 110–161) withheld from the United States assessed contribution for fiscal year 2008 to the United Nations regular budget an amount equivalent to the United States share of the United Nations Human Rights Council budget, including its share of the Council-administered preparatory process for Durban II.702.Sense of Congress; statement of policy(a)Sense of congressIt is the sense of Congress that—(1)the Durban I, Durban II, and Durban III conferences, and their preparatory and follow-on activities, were subverted by members of the Organization of the Islamic Conference and irredeemably distorted into a forum for anti-Israel, anti-Semitic, and anti-freedom activity;(2)by walking out of the Durban I conference, and by not participating in the Durban II conference, and announcing that it would not participate in the Durban III meeting, the United States Government upheld and reaffirmed the fundamental commitment of the United States to combating racism, racial discrimination, xenophobia, and related intolerance;(3)the Governments of Canada, Israel, Italy, Germany, the Netherlands, Poland, Australia, New Zealand, and the Czech Republic should be commended for their decision to not participate or cease participation in the Durban II conference;(4)the Governments of Australia, Austria, Bulgaria, Canada, the Czech Republic, France, Germany, Israel, Italy, Latvia, the Netherlands, Italy, New Zealand, Poland, and the United Kingdom should be commended for their decision to not participate in Durban III; and(5)the Administration should expeditiously and unequivocally announce that it will not participate in, support, or legitimize any part of the Durban process.(b)Statement of policyIt shall be the policy of the United States to—(1)lead a high-level diplomatic effort to encourage other responsible countries—(A)not to participate in, support, legitimize, or fund any part of the Durban process, and(B)to withhold from their respective contributions to the regularly assessed biennial budget of the United Nations an amount that is equal to the percentage of such respective contributions that they determine would be or has been allocated by the United Nations for any part of the Durban III meeting or its preparatory or follow-on activities, or for any other part of the Durban process; and(2)lead a high-level diplomatic effort to explore credible, alternative forums for combating racism, racial discrimination, xenophobia, and related intolerance.703.Non-participation in the durban processNone of the funds made available in any provision of law may be used for United States participation in any part of the Durban process.704.Withholding of funds; refund of United States taxpayer dollars(a)Withholding of funds for the durban processThe Secretary of State shall withhold from the United States contribution to the regular budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines would be or has been expended by the United Nations for any part of the Durban I or Durban II conferences, the Durban III meeting, their preparatory or follow-on activities, or any other part of the Durban process, including—(1)the public information campaign for the commemoration of the tenth anniversary of the adoption of the Durban Declaration and Programme of Action requested by United Nations General Assembly Resolution A.RES/65/240;(2)the Intergovernmental Working Group on the Effective Implementation of the Durban Declaration and Programme of Action;(3)the group of independent eminent experts on the implementation of the Durban Declaration and Programme of Action; and(4)the Ad Hoc Committee on the Elaboration of Complementary Standards.(b)Withholding of funds for other biased and compromised activitiesUntil the Secretary of State submits to the appropriate congressional committees a certification, on a case-by-case basis, that the requirements described in subsection (d) have been satisfied, the United States shall withhold from the United States contribution to the regular budget of the United Nations an amount that is equal to the percentage of such contribution that the Secretary determines has been allocated by the United Nations for any conference, meeting, or other multilateral forum, or the preparatory or follow-on activities of any conference, meeting, or other multilateral forum, that is organized under the aegis or jurisdiction of the United Nations or of any United Nations Entity.(c)Refund of united states taxpayer dollars(1)In generalFunds appropriated for use as a United States contribution to the regular budget of the United Nations but withheld from obligation and expenditure pursuant to subsection (a) shall immediately revert to the United States Treasury and shall not be considered arrears to be repaid to any United Nations Entity.(2)AllowanceFunds appropriated for use as a United States contribution to the regularly assessed biennial budget of the United Nations but withheld from obligation and expenditure pursuant to subsection (b) may be obligated and expended for that purpose upon the certification described in subsection (d). Such funds shall revert to the United States Treasury if no such certification is made by the date that is one year after such appropriation, and shall not be considered arrears to be repaid to any United Nations Entity.(d)CertificationThe certification referred to in subsection (b) is a certification made by the Secretary of State to the appropriate congressional committees concerning the following:(1)The specified conference, meeting, or other multilateral forum did not reaffirm, call for the implementation of, or otherwise support the Durban Declaration and Programme of Action (2001) or the outcome document of the Durban II conference (2009) or the Durban III meeting (2011).(2)The specified conference or forum was not used to single out the United States or the State of Israel for unfair or unbalanced criticism.(3)The specified conference or forum was not used to propagate racism, racial discrimination, anti-Semitism, denial of the Holocaust, incitement to violence or genocide, xenophobia, or related intolerance.(4)The specified conference or forum was not used to advocate for restrictions on the freedoms of speech, expression, religion, the press, assembly, or petition, or for restrictions on other fundamental human rights and freedoms.(5)The leadership of the specified conference or forum does not include a Member State, or a representative from a Member State—(A)subject to sanctions by the Security Council;(B)under a Security Council-mandated investigation for human rights abuses; or(C)the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979 (as continued in effect pursuant to the International Emergency Economic Powers Act), section 40 of the Arms Export Control Act, section 620A of the Foreign Assistance Act of 1961, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism.VIIIUNRWA801.FindingsCongress makes the following findings:(1)United Nations General Assembly Resolution 302 (1949) created the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) with the temporary, strictly humanitarian mandate to carry out … direct relief and works programmes for Palestinian refugees.(2)UNRWA has acknowledged that it is the only UN agency that reports directly to the UN General Assembly, and whose beneficiary population stems from one nation-group, and is responsible solely for Palestinian refugees, while the United Nations High Commissioner for Refugees (UNHCR) is responsible for other refugees across the world.(3)UNHCR’s definition of a refugee is, in accordance with the 1951 Convention Relating to the Status of Refugees, any person who owing to a well-founded fear of being persecuted for reasons of race, religion, nationality, membership of a particular social group, or political opinion, is outside the country of his nationality, and is unable to or, owing to such fear, is unwilling to avail himself of the protection of that country ….(4)UNRWA’s much broader definition of a Palestine refugee is any person, and his descendants, whose normal place of residence was [the former British Mandate of] Palestine during the period 1 June 1946 to 15 May 1948 and who lost both home and means of livelihood as a result of the 1948 conflict..(5)UNRWA’s overly inclusive definition of a Palestine refugee has resulted in an increase in UNRWA’s reported number of Palestine refugees from under 1,000,000 in 1950 to over 5,000,000 today, encompassing multiple generations of descendants of the original Palestinian refugees.(6)Hundreds of thousands of Palestine refugees are citizens of recognized states, including Jordan.(7)UNRWA, unlike UNHCR, does not offer refugees the option of resettlement and reintegration into their country of refuge or a third country. Efforts by UN officials in the 1950s to offer resettlement and reintegration as an option for Palestinian refugees were dropped under fierce opposition from Arab governments, and have not been taken up since.(8)Through its overly inclusive definition of a Palestine refugee and its refusal to offer refugees the option of resettlement and reintegration, UNRWA contributes to the perpetuation of the suffering of Palestinian refugees, who have been exploited by Arab governments and Palestinian militant groups for over six decades as a political tool with which to assail Israel.(9)Almost all of UNRWA’s almost 30,000 staff are Palestinian refugees themselves, presenting a clear conflict of interest.(10)UNRWA’s total annual budget, including its core programs, emergency activities and special projects, exceeds almost $1,000,000,000.(11)The United States has long been the largest single contributing country to UNRWA.(12)From 1950 to 2010, the United States has contributed almost $3,900,000,000 to UNRWA, including an average of over $210,000,000 per year between fiscal years 2007 and 2010.(13)Section 301(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2221(c)) states that No contributions by the United States shall be made to the United Nations Relief and Works Agency for Palestine Refugees in the Near East except on the condition that the United Nations Relief and Works Agency take all possible measures to assure that no part of the United States contribution shall be used to furnish assistance to any refugee who is receiving military training as a member of the so-called Palestine Liberation Army or any other guerrilla type organization or who has engaged in any act of terrorism..(14)Then-Deputy Secretary of State Jacob J. Lew testified before the House Committee on Foreign Affairs on May 13, 2009, that We have the highest level of scrutiny in terms of UNRWA.(15)However, in contravention of United States law, UNRWA does not ask its personnel or aid recipients if they are members of Foreign Terrorist Organizations.(16)Even though the United States remains the largest single contributing country to UNRWA, until 2010, UNRWA did not make available its list of staff for screening through United States watch lists, including that of the Department of the Treasury’s Office of Foreign Assets Control, refused a United States request to do so in 2005, and still does not do so for its list of aid recipients.(17)UNRWA claims that it has fulfilled its obligations under section 301(c) of the Foreign Assistance Act of 1961 by screening personnel through the United Nations Consolidated List pursuant to United Nations Security Council Resolution 1267, but the names on that list are largely members of Al-Qaeda and the Taliban, not of Palestinian Foreign Terrorist Organizations such as Hamas, Fatah’s al-Aqsa Martyrs’ Brigades, or Palestinian Islamic Jihad.(18)Former UNRWA commissioner-general Peter Hansen, stated in 2004 that I am sure that there are Hamas members on the UNRWA payroll and I don’t see that as a crime..(19)A number of UNRWA personnel have been discovered to be affiliated with Foreign Terrorist Organizations, including, inter alia—(A)Issa Batran (now deceased), a commander of Hamas’s al-Aqsa Martyrs’ Brigades and senior rocket-maker who taught at an UNRWA school in Gaza;(B)Humam Khalil Abu Mulal al-Balawi (now deceased), who reportedly carried out a homicide bombing that killed seven Americans and one Jordanian at Forward Operating Base Chapman in Afghanistan on December 30, 2009, reportedly worked as a physician at an UNRWA clinic in Amman, Jordan, and had longstanding ties to violent Islamist extremism;(C)Said Siam (now deceased), a longtime Hamas official who eventually served as Hamas’s Interior Minister in Gaza, and who taught at an UNRWA school in Gaza;(D)Awad al-Qiq (now deceased), a rocket-builder for Palestinian Islamic Jihad who served as headmaster of an UNRWA school in Gaza;(E)Nahd Atallah, an UNRWA staff member in Gaza, who was arrested, convicted, and sentenced to 15 years’ imprisonment by an Israeli military court of using his UN travel document to bypass Israeli checkpoints in Gaza in order to transport armed Palestinian militants; and(F)an UNRWA teacher who reportedly praised homicide bombers and permitted Hamas leader Ahmed Yassin (now deceased) to speak to an assembly of students at an UNRWA school. UNRWA did not terminate the teacher’s employment, instead only giving him a letter of censure.(20)UNRWA staff unions, including the teachers’ union, are frequently controlled by members affiliated with Hamas.(21)Former UNRWA general counsel James Lindsay noted in a 2009 report that—(A)UNRWA … obviously does not take all possible measures in practice to assure that United States contributions do not provide assistance to any refugee with ties to Foreign Terrorist Organizations, in accordance with section 301(c) of the Foreign Assistance Act of 1961;(B)UNRWA makes no attempt to weed out individuals who support extremist positions … UNRWA has taken very few steps to detect and eliminate terrorists from the ranks of its staff or its beneficiaries, and no steps at all to prevent members of terrorist organizations, such as Hamas, from joining its staff.;(C)[I]t is rare for an area staff member … to report or confirm that another staff member has violated rules against political speech, let alone exhibited ties to terrorism. Not surprisingly, external allegations of improper speech or improper use of UNRWA facilities are difficult to prove, as virtually no one is willing to be a witness against gang members.; and(D)[T]here are no formal procedures for deregistering or denying services to a properly registered refugee, no matter what he or she does..(22)The late Representative Tom Lantos, in a May 13, 2002, letter, expressed his concern that—(A)UNRWA is perpetuating, rather than ameliorating, the situation of Palestinian refugees;(B)UNRWA officials have … failed to prevent their camps from becoming centers of terrorist activity; and(C)for too long, UNRWA has been part of the problem, rather than the solution, in the Middle East … UNRWA camps have fostered a culture of anger and dependency that undermines both regional peace and the well-being of the camps inhabitants.(23)UNRWA has long held accounts at the Arab Bank and the Commercial Bank of Syria (CBS), financial institutions that the United States deems or believes to be complicit in money laundering and terror financing.(24)The Arab Bank is reportedly at the center of United States investigations into how tens of millions of dollars have flowed to Palestinian groups that allegedly used some of those funds to pay off suicide bombers and their relatives, and is also reportedly being sued in Federal court by American victims of attacks in Israel, with attorneys for the victims accusing the bank of facilitating Acts of International Terrorism.(25)On May 11, 2004, the Department of the Treasury designated CBS as a financial institution of primary money laundering concern pursuant to section 311 of the USA Patriot Act, stating that CBS had been used by terrorists and their sympathizers and acted as a conduit for the laundering of proceeds generated from the illicit sale of Iraqi oil and that numerous transactions that may be indicative of terrorist financing and money laundering have been transferred through CBS, including two accounts at CBS that reference a reputed financier for Usama bin Laden..(26)On August 10, 2011, the Department of the Treasury designated CBS, pursuant to Executive Order 13382, for serving as an agent for designated Syrian and North Korean proliferators.(27)CBS is controlled by the Government of Syria, a State Sponsor of Terrorism.(28)The curriculum of UNRWA schools, which use the textbooks of their respective host governments or authorities, has long contained materials that are anti-Israel, anti-Semitic, and supportive of violent extremism.(29)As far back as over forty years ago, former UNRWA commissioner-general Laurence Mi­chel­more admitted that UNRWA schools were supporting a bitterly hostile attitude to Israel..(30)Former UNRWA general counsel James Lindsay noted in a January 2009 report that [T]eachers in UNRWA schools were often afraid to remove posters glorifying martyrs (including suicide bombers) for fear of retribution from armed supporters of the martyrs..(31)UNRWA officials have compromised UNRWA’s strictly humanitarian mandate by engaging in political agitation, propaganda, and advocacy agitation against Israel and in favor of Hamas, as reflected by the following, inter alia:(A)UNRWA officials have repeatedly called for the United States and other nations to deal directly with Hamas and have repeatedly called for political reconciliation between Hamas and Fatah.(B)UNRWA officials have repeatedly castigated Israel for her actions to defend innocent civilians from rocket and mortar attacks from violent extremist groups in Gaza and from other Acts of International Terrorism, and has repeatedly blamed Israel, not Hamas and other violent extremist groups, for present restrictions on access to Gaza.(C)Former UNRWA general counsel James Lindsay noted in a 2009 report that: Although it occasionally issued mild, pro forma criticisms of Palestinian attacks (most of which were clearly war crimes), [UNRWA] put more effort into criticizing Israeli coun­ter­ter­ror­ism efforts (which were condemned using language associated with war crimes, though any such crimes were far from proved) … UNRWA never seems to acknowledge that Israel, since its 2005 withdrawal from Gaza, has launched strikes on the territory largely in order to halt rocket attacks and other assaults..(D)Lindsay also noted that UNRWA—through its leaders and press spokespersons—is constantly involved in political speech . . . These one-sided speeches on political matters do not further the goals of a humanitarian and supposedly nonpolitical agency..(E)UNRWA Commissioner-General Filippo Grandi described as a massacre Israel’s May 31, 2010, naval operation, and use of self-defense measures, to seize the Mavi Marmara ship in order to enforce its naval blockade of the Gaza Strip.(F)Former UNRWA commissioner-general Karen AbuZayd stated in a 2009 meeting with Congressional staff that We [UNRWA] are not just humanitarian..(G)In January of 2009, UNRWA spokesman Christopher Gunness called for an investigation as to whether Israel had committed a war crime.(H)On December 30, 2008, former UNRWA commissioner-general Karen AbuZayd stated that only Israel was responsible for the start of the most recent conflict in Gaza.(I)On May 25, 2008, in an interview with Press TV, which is controlled by the Government of Iran, former UNRWA commissioner-general Karen AbuZayd reportedly claimed that Hamas was free from corruption and more popular than ever.(J)On October 5, 2007, former UNRWA commissioner-general Karen AbuZayd blamed Israel for violent extremist groups in Gaza launching rockets and mortars against Israeli civilian targets, stating that residents of Gaza have absorbed—and continue to experience—military incursions in which civilian lives, livelihoods, and property have been destroyed, and to which they have responded with the continuous firing of Qassam rockets into Israel..(K)On March 8, 2007, former UNRWA commissioner-general Karen AbuZayd, comparing the 1948 Arab-Israeli War with more recent conflicts between Israel and Palestinian militant groups, stated that [T]here is a striking historical continuity in the systematic approach to use overwhelming and disproportionate force in the name of security; to separate and exclude Palestinians from the mainstream; to eject them from their land; and to occupy Palestinian land..(L)On January 19, 2005, former UNRWA commissioner-general Peter Hansen stated that My job [is] to represent the refugees..(M)In 2002, former UNRWA commissioner-general Peter Hansen falsely accused Israel of carrying out a massacre in UNRWA’s Jenin refugee camp after Israeli forces entered the camp, a base of operations for Palestinian militant groups, to carry out defensive operations to halt repeated homicide bombings in Israel.(N)In 1964, UNRWA allowed its staff to attend the conference in Jerusalem where the Palestine Liberation Organization (PLO) was established.(32)Despite UNRWA’s contravention of United States law and activities that compromise its strictly humanitarian mandate, UNRWA continues to receive United States contributions, including $233,300,000 in fiscal year 2012.(33)The bilateral Framework for Cooperation that the United States concluded with UNRWA for 2012 actually commends UNRWA and does not commit UNRWA to vetting its aid recipients through United States watch lists.(34)Assistance from the United States and other responsible nations allows UNRWA to claim that criticisms of the agency’s behavior are unfounded. UNRWA spokesman Christopher Gunness has dismissed concerns by stating that If these baseless allegations were even halfway true, do you really think the U.S. and [European Commission] would give us hundreds of millions of dollars per year?.(35)Former UNRWA general counsel James Lindsay noted in a 2009 report that:(A)The United States, despite funding nearly 75 percent of UNRWA’s national budget and remaining its largest single country donor, has mostly failed to make UNRWA reflect U.S. foreign policy objectives … Recent U.S. efforts to shape UNRWA appear to have been ineffective …;(B)[T]he United States is not obligated to fund agencies that refuse to check its rolls for individuals their donors do not wish to support.;(C)A number of changes in UNRWA could benefit the refugees, the Middle East, and the United States, but those changes will not occur unless the United States, ideally with support from UNRWA’s other main financial supporter, the European Union, compels the agency to enact reforms.; and(D)If the [UNRWA commissioner-general’s] power is used in ways that are conflict with the donors political objectives, it is up to the donors to take the necessary actions to ensure that their interests are respected. When they have done so, UNRWA—given the tight financial leash it has been on for most of its existence—has tended to follow their dictates, even if sometimes slowly.(36)The Government of Canada has placed restrictions on its contributions to UNRWA, demonstrating consequences for UNRWA’s malfeasance and setting an example for the United States and other donor governments.802.United States contributions to UNRWASection 301 of the Foreign Assistance Act of 1961 is amended by striking subsection (c) and inserting the following new subsection:(c)(1)WithholdingContributions by the United States to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA), to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat, or otherwise), may be provided only during a period for which a certification described in paragraph (2) is in effect.(2)CertificationA certification described in this paragraph is a written determination by the Secretary of State, based on all information available after diligent inquiry, and transmitted to the appropriate congressional committees along with a detailed description of the factual basis therefor, that—(A)no official, employee, consultant, contractor, subcontractor, representative, or affiliate of UNRWA—(i)is a member of a Foreign Terrorist Organization;(ii)has propagated, disseminated, or incited anti-American, anti-Israel, or anti-Semitic rhetoric or propaganda; or(iii)has used any UNRWA resources, including publications or Web sites, to propagate or disseminate political materials, including political rhetoric regarding the Israeli-Palestinian conflict;(B)no UNRWA school, hospital, clinic, other facility, or other infrastructure or resource is being used by a Foreign Terrorist Organization for operations, planning, training, recruitment, fundraising, indoctrination, communications, sanctuary, storage of weapons or other materials, or any other purposes;(C)UNRWA is subject to comprehensive financial audits by an internationally recognized third party independent auditing firm and has implemented an effective system of vetting and oversight to prevent the use, receipt, or diversion of any UNRWA resources by any foreign terrorist organization or members thereof;(D)no UNRWA-funded school or educational institution uses textbooks or other educational materials that propagate or disseminate anti-American, anti-Israel, or anti-Semitic rhetoric, propaganda or incitement;(E)no recipient of UNRWA funds or loans is a member of a Foreign Terrorist Organization; and(F)UNRWA holds no accounts or other affiliations with financial institutions that the United States deems or believes to be complicit in money laundering and terror financing.(3)DefinitionsIn this section:(A)Appropriate congressional committeesThe term appropriate congressional committees means—(i)the Committees on Foreign Affairs, Appropriations, and Oversight and Government Reform of the House of Representatives; and(ii)the Committees on Foreign Relations, Appropriations, and Homeland Security and Governmental Affairs of the Senate.(B)Foreign terrorist organizationThe term Foreign Terrorist Organization means an organization designated as a Foreign Terrorist Organization by the Secretary of State in accordance with section 219(a) of the Immigration and Nationality Act (8 U.S.C. 1189(a)).(4)Effective Duration of CertificationThe certification described in paragraph (2) shall be effective for a period of 180 days from the date of transmission to the appropriate congressional committees, or until the Secretary receives information rendering that certification factually inaccurate, whichever is earliest. In the event that a certification becomes ineffective, the Secretary shall promptly transmit to the appropriate congressional committees a description of any information that precludes the renewal or continuation of the certification.(5)LimitationDuring a period for which a certification described in paragraph (2) is in effect, the United States may not contribute to the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) or a successor entity an annual amount—(A)greater than the highest annual contribution to UNRWA made by a member country of the League of Arab States;(B)that, as a proportion of the total UNRWA budget, exceeds the proportion of the total budget for the United Nations High Commissioner for Refugees (UNHCR) paid by the United States; or(C)that exceeds 22 percent of the total budget of UNRWA..803.Sense of CongressIt is the sense of Congress that—(1)the President and the Secretary of State should lead a high-level diplomatic effort to encourage other responsible nations to withhold contributions to UNRWA, to any successor or related entity, or to the regular budget of the United Nations for the support of UNRWA or a successor entity (through staff positions provided by the United Nations Secretariat, or otherwise) until UNRWA has met the conditions listed in subparagraphs (A) through (F) of section 301(c)(2) of the Foreign Assistance Act of 1961 (as added by section 802 of this Act);(2)citizens of recognized states should be removed from UNRWA’s jurisdiction;(3)UNRWA’s definition of a Palestine refugee should be changed to that used for a refugee by the Office of the United Nations High Commissioner for Refugees; and(4)in order to alleviate the suffering of Palestinian refugees, responsibility for those refugees should be fully transferred to the Office of the United Nations High Commissioner for Refugees.IXINTERNATIONAL ATOMIC ENERGY AGENCY901.Technical cooperation program(a)FindingsCongress makes the following findings:(1)The International Atomic Energy Agency (IAEA) was established in 1957 with the objectives of seeking to accelerate and enlarge the contribution of atomic energy to peace, health and prosperity throughout the world and to ensure … that assistance provided by it or at its request or under its supervision or control is not used in such a way as to further any military purpose..(2)The United States, via assessed contributions, is the largest financial contributor to the regular budget of the IAEA.(3)In 1959, the IAEA established what is now called the Technical Cooperation Program, financed primarily through voluntary contributions by member states to the Technical Cooperation Fund, to provide nuclear technical cooperation (TC) for peaceful purposes to countries worldwide.(4)The United States is the largest financial contributor to the IAEA’s Technical Cooperation Fund.(5)A March 2009 report by the Government Accountability Office (GAO) found that neither [the Department of State] nor IAEA seeks to systematically limit TC assistance to countries the United States has designated as state sponsors of terrorism—Cuba, Iran, Sudan, and Syria—even though under U.S. law these countries are subject to sanctions..(6)The GAO report also found that Together, [Cuba, Iran, Sudan, and Syria] received more than $55 million in TC assistance from 1997 through 2007.. These four countries have received continued assistance since 2007.(7)The GAO report also found that proliferation concerns about the [Technical Cooperation Program] have persisted because of the assistance it has provided to certain countries and because nuclear equipment, technology, and expertise can be dual-use—capable of serving peaceful purposes … but also useful in contributing to nuclear weapons development..(8)The GAO report also found that [The State Department] reported in 2007 that three TC projects in [Iran] were directly related to the Iranian nuclear power plant at Bushehr..(9)The GAO report also found that The proliferation concerns associated with the [Technical Cooperation Program] are difficult for the United States to fully identify, assess, and resolve … [because] there is no formal mechanism for obtaining TC project information during the proposal development phase … [l]imited [Department of] State documentation on how proliferation concerns of TC proposals were resolved … [and s]hortcomings in U.S. policies and IAEA procedures [including monitoring proliferation risks] related to TC program fellowships..(10)The GAO report noted that IAEA officials told us that the [technical cooperation program] does not attempt to exclude countries on the basis of their status as United States—designated state sponsors of terrorism or other political considerations and that, according to the Deputy Director General for the Technical Cooperation Program, there are no good countries and there are no bad countries with respect to provision of technical cooperation by the IAEA.(11)The GAO report also found that given the limited information available on TC projects and the dual-use nature of some nuclear technologies and expertise, we do not believe [the State Department] can assert with complete confidence that TC assistance has not advanced [weapons of mass destruction] programs in U.S.-designated state sponsors of terrorism.(12)The GAO report also found that we do not share [the State Department’s confidence in IAEA’s internal safeguards to prevent TC projects from contributing to weapons development …].(13)The Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) prohibited any of the funds authorized to be appropriated for International Organizations and Programs from being made available for the United States proportionate share for programs for Libya, Iran, Cuba, or the Palestine Liberation Organization, inter alia.(14)The Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1998 (Public Law 105–118) prohibited any of the funds made available by such Act for the IAEA from being made available for programs and projects of the IAEA in Cuba.(15)The Foreign Affairs Reform and Restructuring Act of 1998 (Public Law 105–277) required the United States to withhold a proportionate share of funding to the IAEA for projects in Cuba regarding the Juragua Nuclear Power Plant and the Pedro Pi Nuclear Research Center.(16)The GAO report asked Congress to consider directing [the State Department] to withhold a share of future annual contributions to the [technical cooperation fund] that is proportionate to the amount of funding provided from the fund for U.S.-designated state sponsors of terrorism and other countries of concern, noting that such a withholding is a matter of fundamental principle and intended to foster a more consistent United States policy toward such nations.(17)The IAEA has repeatedly reported that the Government of Iran continues its work on heavy water-related projects and its enrichment of uranium, in violation of United Nations Security Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007), 1803 (2008), 1835 (2008), and 1929 (2010).(18)United Nations Security Council Resolution 1737 (2006) decided that technical cooperation provided to Iran by the IAEA or under its auspices shall only be for food, agricultural, medical, safety or other humanitarian purposes [inter alia] … but that no such technical cooperation shall be provided that relates to … proliferation sensitive nuclear activities ….(19)The IAEA Director General reported to the IAEA Board of Governors on February 25, 2011, that the Government of Iran now has approximately 7,000 centrifuges for enriching uranium, is running almost 5,000 of them, and has increased its stockpile of low-enriched uranium to over 3,600 kilograms, considered sufficient for further enrichment into enough high-enriched uranium for more than one atomic bomb. The Government of Iran has also reportedly produced a stockpile of over 40 kilograms of uranium enriched up to 20 percent U–235.(20)The IAEA Director General has repeatedly reported to the IAEA Board of Governors, including in his report of February 25, 2011, about the outstanding issues related to possible military dimensions to Iran’s nuclear programme.(21)The IAEA Director General has repeatedly reported to the IAEA Board of Governors, including in his report of February 25, 2011, that the [IAEA] remains concerned about the possible existence in Iran of past or current undisclosed nuclear related activities involving military-related organizations, including activities related to the development of a nuclear payload for a missile..(22)The IAEA Director General has repeatedly reported to the IAEA Board of Governors, including in his report of February 19, 2009, that Iran has not implemented the Additional Protocol, which is a prerequisite for [the IAEA] to provide credible assurance about the absence of undeclared nuclear material and activities. Nor has [Iran] agreed to [the IAEA’s] request that Iran provide, as a transparency measure, access to additional locations related, inter alia, to the manufacturing of centrifuges, research and development on uranium enrichment, and uranium mining and milling, as also required by the Security Council..(23)The IAEA Director General has repeatedly reported to the IAEA Board of Governors, including in his report of February 19, 2009, that as a result of the continued lack of cooperation by Iran in connection with … issues which give rise to concerns about possible military dimensions of Iran’s nuclear programme, [the IAEA] has made no substantive progress on these issues..(24)Iran has refused to comply with resolutions adopted by the IAEA Board of Governors on September 12, 2003, November 26, 2003, March 15, 2004, June 18, 2004, November 29, 2004, August 11, 2005, September 24, 2005, February 4, 2006, and July 31, 2006, regarding Iran’s many failures and breaches of its obligations to comply with its NPT Safeguards Agreement and continues to block IAEA inspections of its nuclear facilities, in violation of its NPT Safeguards Agreement.(25)According to multiple news reports, Iran recently denied access to its enrichment site at Natanz to IAEA inspectors, and has also denied a request by the IAEA to place one or more additional surveillance cameras at the enrichment site at Natanz.(26)In April of 2008, United States Government officials publicly revealed that Syria was building at the Dair Alzour site, with North Korea’s assistance, a secret nuclear reactor that was based on a North Korean model capable of producing plutonium for nuclear weapons and that was weeks away from becoming operational before an Israeli air strike reportedly destroyed the reactor in September 2007.(27)On April 28, 2008, General Michael Hayden, the former Director of the Central Intelligence Agency, stated that the Syrian reactor at Dair Alzour could have produced enough plutonium for 1 or 2 bombs within a year of becoming operational.(28)The IAEA Director General reported to the IAEA Board of Governors on November 19, 2008 that the Syrian facility at Dair Alzour bore features that resembled those of an undeclared nuclear reactor, adding that Syria has not yet provided the requested documentation in support of its declarations concerning the nature or function of the destroyed building, nor agreed to a visit to the three other locations which the IAEA has requested to visit..(29)The IAEA Director General publicly stated to the IAEA Board of Governors, on June 15, 2009, that the limited information and access provided by Syria to date have not enabled the Agency to determine the nature of the destroyed facility at Dair Alzour site, that uranium particles have been found in samples taken from a second site, the Miniature Neutron Source Reactor facility in Damascus, and that the particles found at both sites are of a type not included in Syria’s declared inventory of nuclear material..(30)Commercial satellite photos published on February 23, 2011, indicate efforts by the Government of Syria to conceal its activities at an additional site, Marj as Sultan, which may be connected to the Dair Alzour facility.(31)The IAEA Director General reported to the IAEA Board of Governors on February 25, 2011, that Syria has not cooperated with the [IAEA] since June 2008 in connection with the unresolved issues related to the Dair Alzour site and the other three locations allegedly functionally related to it. As a consequence, the [IAEA] has not been able to make progress towards resolving the outstanding issues related to those sites..(b)ProhibitionNo funds from any United States assessed or voluntary contribution to the IAEA may be used to support any assistance provided by the IAEA through its Technical Cooperation program to any country, including North Korea that—(1)is a country the government of which has been determined by the Secretary of State, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism;(2)is in breach of or noncompliance with its obligations regarding—(A)its safeguards agreement with the IAEA;(B)the Additional Protocol;(C)the Nuclear Non-Proliferation Treaty;(D)any relevant United Nations Security Council Resolution; or(E)the Charter of the United Nations; or(3)is under investigation for a breach of or noncompliance with the obligations specified in paragraph (2).(c)Withholding of voluntary contributionsNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall withhold from the United States voluntary contribution to the IAEA an amount proportional to that spent by the IAEA in the period from 2007 to 2008 on assistance through its Technical Cooperation Program to countries described in subsection (b).(d)Withholding of assessed contributionsIf, not later than 30 days of the date of the enactment of this Act, the amount specified in subsection (c) has not been withheld and the IAEA has not suspended all assistance provided through its Technical Cooperation Program to the countries described in subsection (b), an amount equal to that specified in subsection (c) shall be withheld from the United States assessed contribution to the IAEA.(e)WaiverThe provisions in subsections (c) and (d) may be waived if—(1)the IAEA has suspended all assistance provided through its Technical Cooperation Program to the countries described in subsection (b); or(2)the President certifies that the countries described in subsection (b) no longer pose a threat to the national security, interests, and allies of the United States.(f)United states actions at IAEAThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to block the allocation of funds for any assistance provided by the IAEA through its Technical Cooperation Program to any country described in subsection (b).(g)ReportNot later than 6 months after the date of the enactment of this Act, the President shall transmit to the appropriate congressional committees a report on the implementation of this section.902.United States policy at the IAEA(a)Enforcement and compliance(1)Office of compliance(A)EstablishmentThe President shall direct the United States Permanent Representative to International Atomic Energy Agency (IAEA) to use the voice, vote, and influence of the United States at the IAEA to establish an Office of Compliance in the Secretariat of the IAEA.(B)OperationThe Office of Compliance shall—(i)function as an independent body composed of technical experts who shall work in consultation with IAEA inspectors to assess compliance by IAEA Member States and provide recommendations to the IAEA Board of Governors concerning penalties to be imposed on IAEA Member States that fail to fulfill their obligations under IAEA Board resolutions;(ii)base its assessments and recommendations on IAEA inspection reports; and(iii)take into consideration information provided by IAEA Board Members that are 1 of the 5 nuclear weapons states as recognized by the Treaty on the Non-Proliferation of Nuclear Weapons (21 U.S.T. 483) (commonly referred to as the Nuclear Nonproliferation Treaty or the NPT).(C)StaffingThe Office of Compliance shall be staffed from existing personnel in the Department of Safeguards of the IAEA or the Department of Nuclear Safety and Security of the IAEA.(2)Committee on safeguards and verificationThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to ensure that the Committee on Safeguards and Verification established in 2005 shall develop and seek to put into force a workplan of concrete measures that will—(A)improve the ability of the IAEA to monitor and enforce compliance by Member States of the IAEA with the Nuclear Nonproliferation Treaty and the Statute of the International Atomic Energy Agency; and(B)enhance the ability of the IAEA, beyond the verification mechanisms and authorities contained in the Additional Protocol to the Safeguards Agreements between the IAEA and Member States of the IAEA, to detect with a high degree of confidence undeclared nuclear activities by a Member State.(3)Penalties with respect to the iaea(A)In generalThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to ensure that a Member State of the IAEA that is under investigation for a breach of or noncompliance with its IAEA obligations or the purposes and principles of the Charter of the United Nations has its privileges suspended, including—(i)limiting its ability to vote on its case;(ii)being prevented from receiving any technical assistance; and(iii)being prevented from hosting meetings.(B)Termination of penaltiesThe penalties specified under subparagraph (A) shall be terminated when such investigation is concluded and such Member State is no longer in such breach or noncompliance.(4)Penalties with respect to the nuclear nonproliferation treatyThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to ensure that a Member State of the IAEA that is found to be in breach of, in noncompliance with, or has withdrawn from the Nuclear Nonproliferation Treaty shall return to the IAEA all nuclear materials and technology received from the IAEA, any Member State of the IAEA, or any Member State of the Nuclear Nonproliferation Treaty.(b)United states contributions(1)Voluntary contributionsVoluntary contributions of the United States to the IAEA should primarily be used to fund activities relating to Nuclear Safety and Security or activities relating to Nuclear Verification.(2)Limitation on use of fundsThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to—(A)ensure that funds for safeguards inspections are prioritized for countries that have newly established nuclear programs or are initiating nuclear programs; and(B)block the allocation of funds for any other IAEA development, environmental, or nuclear science assistance or activity to a country—(i)the government of which the Secretary of State has determined, for purposes of section 6(j) of the Export Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms Export Control Act, or other provision of law, is a government that has repeatedly provided support for acts of international terrorism and the government of which the Secretary has determined has not dismantled and surrendered its weapons of mass destruction programs under international verification;(ii)that is under investigation for a breach of or noncompliance with its IAEA obligations or the purposes and principles of the Charter of the United Nations; or(iii)that is in violation of its IAEA obligations or the purposes and principles of the Charter of the United Nations.(3)Detail of expendituresThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to secure, as part of the regular budget presentation of the IAEA to Member States of the IAEA, a detailed breakdown by country of expenditures of the IAEA for safeguards inspections and nuclear security activities.(c)Membership(1)In generalThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to block the membership on the Board of Governors of the IAEA for a Member State of the IAEA that has not signed and ratified the Additional Protocol and—(A)is under investigation for a breach of or noncompliance with its IAEA obligations or the purposes and principles of the Charter of the United Nations; or(B)that is in violation of its IAEA obligations or the purposes and principles of the Charter of the United Nations.(2)CriteriaThe United States Permanent Representative to the IAEA shall make every effort to modify the criteria for Board membership to reflect the principles described in paragraph (1).(d)Small quantities protocolThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to make every effort to ensure that the IAEA changes the policy regarding the Small Quantities Protocol in order to—(1)rescind and eliminate the Small Quantities Protocol;(2)require that any IAEA Member State that has previously signed a Small Quantities Protocol to sign, ratify, and implement the Additional Protocol, provide immediate access for IAEA inspectors to its nuclear-related facilities, and agree to the strongest inspections regime of its nuclear efforts; and(3)require that any IAEA Member State that does not comply with paragraph (2) to be ineligible to receive nuclear material, technology, equipment, or assistance from any IAEA Member State and subject to the penalties described in subsection (a)(3).(e)Nuclear program of iran and syria(1)United states actionThe President shall direct the United States Permanent Representative to the IAEA to use the voice, vote, and influence of the United States at the IAEA to make every effort to ensure the adoption of a resolution by the IAEA Board of Governors that, in addition to the restrictions already imposed, makes Iran and Syria ineligible to receive any nuclear material, technology, equipment, or assistance from any IAEA Member State and ineligible for any IAEA assistance not related to safeguards inspections or nuclear security until the IAEA Board of Governors determines that Iran or Syria, as the case may be—(A)is providing full access to IAEA inspectors to its nuclear-related facilities;(B)has fully implemented and is in compliance with the Additional Protocol; and(C)has permanently ceased and dismantled all activities and programs related to nuclear-enrichment and reprocessing.(2)PenaltiesIf an IAEA Member State is determined to have violated the prohibition on assistance to Iran or Syria described in paragraph (1) before the IAEA Board of Governors determines that Iran or Syria, as the case may be, has satisfied the conditions described in subparagraphs (A) through (C) of such paragraph, such Member State shall be subject to the penalties described in subsection (a)(3), shall be ineligible to receive nuclear material, technology, equipment, or assistance from any IAEA Member State, and shall be ineligible to receive any IAEA assistance not related to safeguards inspections or nuclear security until such time as the IAEA Board of Governors makes such determination with respect to Iran or Syria, as the case may be.(f)ReportNot later than 6 months after the date of the enactment of this Act and annually for 2 years thereafter, the President shall submit to the appropriate congressional committees a report on the implementation of this section.903.Sense of Congress regarding the Nuclear Security Action Plan of the IAEAIt is the sense of Congress that the national security interests of the United States are enhanced by the Nuclear Security Action Plan of the IAEA and the Board of Governors should recommend, and the General Conference should adopt, a resolution incorporating the Nuclear Security Action Plan into the regular budget of the IAEA.XPEACEKEEPING1001.Reform of United Nations peacekeeping operationsIt is the sense of Congress that—(1)although United Nations peacekeeping operations have contributed greatly toward the promotion of peace and stability for over 6 decades and the majority of peacekeeping personnel who have served under the United Nations flag have done so with honor and courage, the record of United Nations peacekeeping has been severely tarnished by operational failures and unconscionable acts of misconduct;(2)in response to such failures, successive Secretaries General of the United Nations have launched numerous reform efforts, including the high-level Panel on United Nations Peace Operations, led by former Foreign Minister of Algeria Lakhdar Brahimi, the 2005 report by the Special Advisor on the Prevention of Sexual Exploitation and Abuse, His Royal Highness Prince Zeid Ra’ad Zeid Al-Hussein of Jordan, and the 2009 New Partnership Agenda, known as the New Horizon reports;(3)despite the fact that the United Nations has had over a decade to implement many of these reforms, nearly four years to implement the reforms in the Zeid Report, and the fact that Secretary General Ban Ki-Moon, his predecessor Kofi Annan, and the Special Committee on Peacekeeping Operations repeatedly have expressed their commitment to implementing fundamental, systematic changes as a matter of urgency, a number of critical reforms continue to be blocked or delayed by Members States who arguably benefit from maintenance of the status quo;(4)further, audits of procurement practices in the Department of Peacekeeping Operations, conducted by the Office of Internal Oversight Services, and the now-defunct United Nations Procurement Task Force have uncovered significant corruption schemes and criminal acts by United Nations peacekeeping personnel; and(5)if the reputation of and confidence in United Nations peacekeeping operations is to be restored, fundamental and far-reaching reforms, particularly in the areas of planning, management, procurement, training, conduct, and discipline, must be implemented without further delay.1002.Policy relating to reform of United Nations peacekeeping operationsIt shall be the policy of the United States to pursue reform of United Nations peacekeeping operations in the following areas:(1)Planning and management(A)Global auditAs the size, cost, and number of United Nations peacekeeping operations have increased substantially over the past decade, independent audits of each such operation should be conducted annually, with a view toward right-sizing operations and ensuring that all operations are efficient and cost effective.(B)Procurement and transparencyThe logistics established within the United Nations Department of Field Support should be streamlined and strengthened to ensure that all peacekeeping missions are resourced appropriately, transparently, and in a timely fashion while individual accountability for waste, fraud and abuse within United Nations peacekeeping missions is uniformly enforced.(C)Review of mandates and closing operationsIn conjunction with the audit described in subparagraph (A), the United Nations Department of Peacekeeping Operations should conduct a comprehensive review of all United Nations peacekeeping operation mandates, with a view toward identifying objectives that are practical and achievable, and report its findings to the Security Council. In particular, the review should consider the following:(i)Except in extraordinary cases, including genocide, the United Nations Department of Peacekeeping Operations should not be tasked with activities that are impractical or unachievable without the cooperation of the Member State(s) hosting a United Nations peacekeeping operation, or which amount to de-facto Trusteeship outside of the procedures established for such under Chapter XII of the United Nations Charter, thereby creating unrealistic expectations and obfuscating the primary responsibility of the Member States themselves in creating and maintaining conditions for peace.(ii)Long-standing operations that are static and cannot fulfill their mandate should be downsized or closed.(iii)Where there is legitimate concern that the withdrawal from a country of an otherwise static United Nations peacekeeping operation would result in the resumption of major conflict, a burden-sharing arrangement that reduces the level of assessed contributions, similar to that currently supporting the United Nations Peacekeeping Force in Cyprus, should be explored and instituted.(D)LeadershipAs peacekeeping operations become larger and increasingly complex, the Secretariat should adopt a minimum standard of qualifications for senior leaders and managers, with particular emphasis on specific skills and experience, and current senior leaders and managers who do not meet those standards should be removed.(E)Pre-deployment trainingPre-deployment training on interpretation of the mandate of the operation, specifically in the areas of use of force, civilian protection and field conditions, the Code of Conduct, HIV/AIDS, and human rights should be mandatory, and all personnel, regardless of category or rank, should be required to sign an oath that each has received and understands such training as a condition of participation in the operation.(F)Gratis military personnelThe General Assembly should seek to strengthen the capacity the United Nations Department of Peacekeeping Operations and ease the extraordinary burden currently placed upon the limited number of headquarters staff by lifting restrictions on the utilization of gratis military personnel by the Department so that the Department may accept secondments from Member States of military personnel with expertise in mission planning, logistics, and other operational specialties.(2)Conduct and discipline(A)Adoption of a uniform code of conductA single, uniform Code of Conduct that has the status of a binding rule and applies equally to all personnel serving in United Nations peacekeeping operations, regardless of category or rank, including military personnel, should be adopted and incorporated into legal documents governing participation in such an operation, including all contracts and Memorandums of Understanding, promulgated and effectively enforced.(B)Understanding the code of conductAll personnel, regardless of category or rank, should receive training on the Code of Conduct prior to deployment with a peacekeeping operation, in addition to periodic follow-on training. In particular—(i)all personnel, regardless of category or rank, should be provided with a personal copy of the Code of Conduct that has been translated into the national language of such personnel, regardless of whether such language is an official language of the United Nations;(ii)all personnel, regardless of category or rank, should sign an oath that each has received a copy of the Code of Conduct, that each pledges to abide by the Code of Conduct, and that each understands the consequences of violating the Code of Conduct, including immediate termination of participation in and permanent exclusion from all current and future peacekeeping operations, as well as the assumption of personal liability and victims compensation, where appropriate, as a condition of appointment to any such operation; and(iii)peacekeeping operations should continue and enhance educational outreach programs to reach local communities where peacekeeping personnel of such operations are based, including explaining prohibited acts on the part of United Nations peacekeeping personnel and identifying the individual to whom the local population may direct complaints or file allegations of exploitation, abuse, or other acts of misconduct.(C)Monitoring mechanismsDedicated monitoring mechanisms, such as the Conduct and Discipline Teams already deployed to support United Nations peacekeeping operations in Haiti, Sudan, Kosovo, Liberia, Lebanon, Cote d’Ivoire, Western Sahara, and the Democratic Republic of Congo, should be present in each operation to monitor compliance with the Code of Conduct, and should report simultaneously to the Head of Mission, the United Nations Department of Field Support, the United Nations Department of Peacekeeping Operations, and the Associate Director of the Office of Internal Oversight Services for Peacekeeping Operations (established under section 1114(b)(9)).(D)InvestigationsA permanent, professional, and independent investigative body should be established and introduced into United Nations peacekeeping operations. In particular—(i)the investigative body should include professionals with experience in investigating sex crimes and the illegal exploitation of resources, as appropriate, as well as experts who can provide guidance on standards of proof and evidentiary requirements necessary for any subsequent legal action;(ii)provisions should be included in all Memorandums of Understanding, including a Model Memorandum of Understanding, that obligate Member States that contribute troops to a peacekeeping operation to designate a military prosecutor who will participate in any investigation into credible allegations of misconduct brought against an individual of such Member State, so that evidence is collected and preserved in a manner consistent with the military law of such Member State;(iii)the investigative body should be regionally based to ensure rapid deployment and should be equipped with modern forensics equipment for the purpose of positively identifying perpetrators and, where necessary, for determining paternity; and(iv)the investigative body should report directly to the Associate Director of the Office of Internal Oversight Services for Peacekeeping Operations, while providing copies of any reports to the Department of Field Support, the Department of Peacekeeping Operations, the Head of Mission, and the Member State concerned.(E)Follow-upThe Conduct and Discipline Unit in the headquarters of the United Nations Department of Field Support should be appropriately staffed, resourced, and tasked with—(i)promulgating measures to prevent misconduct;(ii)receiving reports by field personnel and coordinating the Department’s response to allegations of misconduct;(iii)gathering follow-up information on completed investigations, particularly by focusing on disciplinary actions against the individual concerned taken by the United Nations or by the Member State that is contributing troops to which such individual belongs, and sharing such information with the Security Council, the Department of Peacekeeping Operations, the Head of Mission, and the community hosting the peacekeeping operation; and(iv)contributing pertinent data on conduct and discipline to the database required pursuant to subparagraph (H).(F)Financial liability and victims assistanceAlthough peacekeeping operations should provide immediate medical assistance to victims of sexual abuse or exploitation, the responsibility for providing longer-term treatment, care, or restitution lies solely with the individual found guilty of the misconduct. In particular:(i)The United Nations should not assume responsibility for providing long-term treatment or compensation under the Sexual Exploitation and Abuse Victim Assistance Mechanism by utilizing assessed contributions to United Nations peacekeeping operations, thereby shielding individuals from personal liability and reinforcing an atmosphere of impunity.(ii)If an individual responsible for misconduct has been repatriated, reassigned, redeployed, or is otherwise unable to provide assistance, responsibility for providing assistance to a victim should be assigned to the Member State that contributed the contingent to which such individual belonged or to the manager concerned.(iii)In the case of misconduct by a member of a military contingent, appropriate funds shall be withheld from the troop contributing country concerned.(iv)In the case of misconduct by a civilian employee or contractor of the United Nations, appropriate wages shall be garnished from such individual or fines shall be imposed against such individual, consistent with existing United Nations Staff Rules, and retirement funds shall not be shielded from liability.(G)Managers and commandersThe manner in which managers and commanders handle cases of misconduct by those serving under them should be included in their individual performance evaluations, so that managers and commanders who take decisive action to deter and address misconduct are rewarded, while those who create a permissive environment or impede investigations are penalized or relieved of duty, as appropriate.(H)DatabaseA centralized database, including personnel photos, fingerprints, and biometric data, should be created and maintained within the United Nations Department of Peacekeeping Operations, the Department of Field Support, and other relevant United Nations bodies without further delay to track cases of misconduct, including the outcome of investigations and subsequent prosecutions, to ensure that personnel who have engaged in misconduct or other criminal activities, regardless of category or rank, are permanently barred from participation in future peacekeeping operations.(I)Cooperation of member statesIf a Member State routinely refuses to cooperate with the directives contained herein or acts to shield its nationals from personal liability, that Member State should be barred from contributing troops or personnel to future peacekeeping operations.(J)WelfarePeacekeeping operations should continue to seek to maintain a minimum standard of welfare for mission personnel to ameliorate conditions of service, while adjustments are made to the discretionary welfare payments currently provided to Member States that contribute troops to offset the cost of operation-provided recreational facilities, as necessary and appropriate.1003.Certification(a)New or expanded peacekeeping operations contingent upon presidential certification of peacekeeping operations reforms(1)No new or expanded peacekeeping operations(A)CertificationExcept as provided in subparagraph (B), until the Secretary of State certifies that the requirements described in paragraph (2) have been satisfied, the President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to oppose the creation of new, or expansion of existing, United Nations peacekeeping operations.(B)Exception and notificationThe requirements described under paragraph (2) may be waived with respect to a particular peacekeeping operation if the President determines that failure to deploy new or additional peacekeepers in such situation will significantly contribute to the widespread loss of human life, genocide, or the endangerment of a vital national security interest of the United States. If the President makes such a determination, the President shall, not later than 15 days before the exercise of such waiver, notify the appropriate congressional committees of such determination and resulting waiver.(2)Certification of peacekeeping operations reformsThe certification referred to in paragraph (1) is a certification made by the Secretary to the appropriate congressional committees that the following reforms, or an equivalent set of reforms, related to peacekeeping operations have been adopted by the United Nations Department of Peacekeeping Operations or the General Assembly, as appropriate:(A)A single, uniform Code of Conduct that has the status of a binding rule and applies equally to all personnel serving in United Nations peacekeeping operations, regardless of category or rank, has been adopted by the General Assembly and duly incorporated into all contracts and a Model Memorandum of Understanding, and mechanisms have been established for training such personnel concerning the requirements of the Code and enforcement of the Code.(B)All personnel, regardless of category or rank, serving in a peacekeeping operation have been trained concerning the requirements of the Code of Conduct and each has been given a personal copy of the Code, translated into the national language of such personnel.(C)All personnel, regardless of category or rank, are required to sign an oath that each has received a copy of the Code of Conduct, that each pledges to abide by the Code, and that each understands the consequences of violating the Code, including immediate termination of participation in and permanent exclusion from all current and future peacekeeping operations, as well as the assumption of personal liability for victims compensation as a condition of the appointment to such operation.(D)All peacekeeping operations have designed and implemented educational outreach programs to reach local communities where peacekeeping personnel of such operations are based to explain prohibited acts on the part of United Nations peacekeeping personnel and to identify the individual to whom the local population may direct complaints or file allegations of exploitation, abuse, or other acts of misconduct.(E)The creation of a centralized database, including personnel photos, fingerprints, and biometric data, has been completed and is being maintained in the United Nations Department of Peacekeeping Operations that tracks cases of misconduct, including the outcomes of investigations and subsequent prosecutions, to ensure that personnel, regardless of category or rank, who have engaged in misconduct or other criminal activities are permanently barred from participation in future peacekeeping operations.(F)A Model Memorandum of Understanding between the United Nations and each Member State that contributes troops to a peacekeeping operation has been adopted by the United Nations Department of Peacekeeping Operations that specifically obligates each such Member State to—(i)uphold the uniform Code of Conduct which shall apply equally to all personnel serving in United Nations peacekeeping operations, regardless of category or rank;(ii)designate a competent legal authority, preferably a prosecutor with expertise in the area of sexual exploitation and abuse where appropriate, to participate in any investigation into an allegation of misconduct brought against an individual of such Member State;(iii)refer to its competent national or military authority for possible prosecution, if warranted, any investigation of a violation of the Code of Conduct or other criminal activity by an individual of such Member State;(iv)report to the Department of Field Support and the Department of Peacekeeping Operations on the outcome of any such investigation;(v)undertake to conduct on-site court martial proceedings, where practical and appropriate, relating to allegations of misconduct alleged against an individual of such Member State; and(vi)assume responsibility for the provision of appropriate assistance to a victim of misconduct committed by an individual of such Member State.(G)A professional and independent investigative and audit function has been established within the United Nations Department of Peacekeeping Operations and the Office of Internal Oversight Services to monitor United Nations peacekeeping operations.